United States Court of Appeals
                     For the First Circuit


Nos. 19-1582
     19-1625
                         UNITED STATES,

                           Appellant,

                               v.

               NIA MOORE-BUSH, a/k/a Nia Dinzey,

                      Defendant, Appellee.


Nos. 19-1583
     19-1626
                         UNITED STATES,

                           Appellant,

                               v.

                         DAPHNE MOORE,

                      Defendant, Appellee.



         APPEALS FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                      Barron, Chief Judge,
  Lynch, Howard, Thompson, Kayatta, and Gelpí, Circuit Judges.


    Randall E. Kromm, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, was on brief, for
appellant.
     Judith H. Mizner, Assistant Federal Public Defender, for
appellee Nia Moore-Bush, a/k/a Nia Dinzey.
     Linda J. Thompson, with whom John M. Thompson and Thompson &
Thompson, P.C. were on brief, for appellee Daphne Moore.
     Matthew R. Segal, with whom Jessie J. Rossman, Nathan Freed
Wessler, Brett Max Kaufman, Andrew Crocker, Samir Jain, Gregory T.
Nojeim, and Mana Azarmi were on brief, for amici curiae American
Civil Liberties Union, American Civil Liberties Union of
Massachussetts, Center for Democracy & Technology, and Electronic
Frontier Foundation in support of defendant-appellees.
     Bruce D. Brown, with whom Katie Townsend, Gabriel Rottman,
and Mailyn Fidler were on brief, for amici curiae Reporters
Committee for Freedom of the Press and Eight Media Organizations
in support of defendant-appellees.

                      ____________________

                         Opinion En Banc


                           June 9, 2022
                         AMENDED OPINION




      The full version of this opinion was filed on May 27,
2022,and remains on file, under seal, in the Clerk's Office.
         Per curiam.   The district court order granting Daphne

Moore and Nia Moore-Bush's motions to suppress is unanimously

reversed by the en banc court.     We remand with instructions to

deny the motions to suppress.




                 - Concurring Opinions Follow -




                                - 3 -
                BARRON,    Chief     Judge,       THOMPSON        and    KAYATTA,    Circuit

Judges, concurring.         The Fourth Amendment to the U.S. Constitution

"seeks     to    secure    'the      privacies        of    life'      against   'arbitrary

power,'" Carpenter v. United States, 138 S. Ct. 2206, 2214 (2018)

(quoting Boyd v. United States, 116 U.S. 616, 630 (1886)), by

"plac[ing]       obstacles      in    the       way   of    a    too    permeating      police

surveillance," id. (quoting United States v. Di Re, 332 U.S. 581,

595 (1948)).         It is with that "Founding-era understanding[] in

mind," id., that we must determine in these consolidated appeals

whether the Fourth Amendment places any limits on the use by law

enforcement of the kind of surveillance -- unimagined in 1789 --

that   it       engaged    in   here:       the       continuous        and   surreptitious

recording, day and night for eight months, of all the activities

in   the    front    curtilage       of     a    private        residence     visible    to   a

remotely-controlled digital video camera affixed to a utility pole

across the street from that residence.

                The Fourth Amendment issue concerning the use of such

surveillance arises here in connection with the criminal cases

that the federal government brought in the United States District

Court for the District of Massachusetts against Nia Moore-Bush and

her mother, Daphne Moore, on federal drug- and gun-related charges.

Each defendant moved in the District Court to suppress on Fourth

Amendment grounds all evidence derived from the digital compendium

created     through       the   long-term         use      of    the    video    pole-camera

                                            - 4 -
surveillance of the front curtilage of the defendants' residence.

The government opposed the motions on the ground that no Fourth

Amendment "search" had been conducted.                 The District Court then

granted the defendants' motions to suppress.

           As we will explain, we conclude -- unlike our colleagues

-- that the government did conduct a Fourth Amendment "search"

when it accessed the digital video record that law enforcement had

created   over    the    course      of    the     eight    months    in    question,

notwithstanding the government's contention that the record itself

is merely a compendium of images of what had been exposed to public

view.     As we also will explain, however, we agree with our

colleagues     that     the    District       Court's       order     granting    the

defendants' motions to suppress must be reversed.

           We come to that latter conclusion because the relevant

controlling precedent from our circuit that was in place at the

time that the government drew upon the pole-camera surveillance

was United States v. Bucci, 582 F.3d 108 (1st Cir. 2009).                         And,

there, a panel of this court                 had   held that the use by law

enforcement of uncannily similar pole-camera surveillance did not

constitute a search within the meaning of the Fourth Amendment and

so raised no Fourth Amendment concerns.                    Id. at 116-17.        Thus,

while we conclude -- unlike our colleagues -- that subsequent

developments      in    Fourth      Amendment      jurisprudence       support     the

overruling   of    Bucci      and   the     conclusion      that     the   government

                                          - 5 -
conducted a search here, we also conclude that, under the "good

faith" exception to the Fourth Amendment's warrant requirement,

see Davis v. United States, 564 U.S. 229, 238-41 (2011), the

government was entitled to rely on Bucci in acting as it did,

Bucci, 582 F.3d at 116.       Cf. United States v. Campbell, 26 F.4th

860, 873, 887-88 (11th Cir. 2022) (en banc) (applying the good-

faith exception even though it had not been raised by the parties

in their initial briefings).

            The result is that our court is unanimous in holding

that the District Court's order granting the motions to suppress

must be reversed. Our court's rationale for that holding, however,

is most decidedly not.

            The three of us who join this separate opinion would

reverse   the   District   Court's   order   granting     the   defendants'

motions to suppress based solely on the "good faith" exception to

the Fourth Amendment's warrant requirement.        We reject, however,

our colleagues' view that the accessing by law enforcement in a

criminal case of the record created by the kind of suspicionless,

long-term   digital   video   surveillance   at   issue    here   does   not

constitute a Fourth Amendment search.

            Mindful of the brave new world that the routine use of

such all-encompassing, long-term video surveillance of the front

curtilage of a home could bring about, we are convinced that the

government does conduct a search within the meaning of the Fourth

                                  - 6 -
Amendment when it accesses the record that it creates through

surveillance of that kind and thus that law enforcement, in doing

so, must comply with that Amendment's limitations.          For, in accord

with post-Bucci precedents from the Supreme Court of the United

States that recognize the effect that the pace of technological

change can have on long assumed expectations of privacy, we are

convinced that no other conclusion would be faithful to the balance

that the Fourth Amendment strikes between the right to be "secure"

in one's home and the need for public order.1

                                     I.

                                     A.

             The following facts -- including the characteristics of

the   pole   camera   and   the   recording   that   it   produced   --   are

undisputed on appeal.        The federal Bureau of Alcohol, Tobacco,

Firearms and Explosives ("ATF") began investigating Moore-Bush in

January 2017, for the unlicensed sale of firearms.2           ATF began to


      1Although we conclude that the motions to suppress must be
denied pursuant to the good-faith exception to the warrant
requirement, we conclude that it would not be appropriate to rely
solely on that ground to resolve this case.        The question of
Bucci's status in this circuit going forward is an important one.
Cf. Pearson v. Callahan, 555 U.S. 223, 236 (2009) (allowing "courts
of appeals . . . to exercise their sound discretion in deciding
which of the two prongs of the qualified immunity analysis should
be addressed first," including whether the constitutionality of
the officer's conduct should be analyzed first).
      Our colleagues discuss in some detail the circumstances that
      2

caused law enforcement to begin to investigate Moore-Bush. Those
details are not pertinent to this analysis, however, because the


                                    - 7 -
have   concerns   during    the    investigation     that    Moore-Bush   was

trafficking in narcotics.

             About a month into the ATF investigation, Moore-Bush

moved in with her mother, Moore, who lived at 120 Hadley Street in

Springfield, Massachusetts.        ATF agents claimed that they came to

suspect that Moore-Bush -- though not, at that point, her mother

-- was using the Hadley Street residence as the site for illegal

firearms and narcotics transactions.

             The location of the home made it difficult for law

enforcement to undertake the physical surveillance of it.             So, on

or around May 17, 2017, ATF agents, without seeking a warrant,

surreptitiously installed a digital video camera near the top of

a utility pole across the public street from the residence.

             The District Court found -- based on the defendants'

undisputed contentions -- that the digital, video pole camera was

"hid[den] . . . out of sight of its targets."               It further found

that   law    enforcement   used     the    camera   to     "surreptitiously

surveil[]" the Hadley Street residence.




government does not assert that its use of the pole camera to
create the compendium at issue was supported by any quantum of
suspicion.   We thus must assess the constitutionality of the
government's use of this surveillance on the understanding that it
had no reasonable basis to suspect wrongdoing by the defendants at
the relevant time.


                                    - 8 -
            ATF agents were able to view a live-stream of what the

camera recorded through a password-protected website.              The agents

also could, remotely, pan, tilt, and zoom3 the camera to better

focus on individuals or objects of interest.

            When not zoomed, the camera had within its view roughly

half of the front structure of the 120 Hadley Street residence,

including   its   side   entrance    and    a   gardening   plot   near   that

entrance, the whole of the home's private driveway, the front of

the home's garage, much of the home's front lawn, and the vast

majority of the walkway leading from the home's private driveway

up to the home's front door (although not the front door itself).4

The camera also had within its view a portion of the public street




     3 The camera's zoom feature enabled a significant level of
magnification. Although the record does not disclose the camera's
precise capability on that dimension, the government in filings
below "analogized [that] feature to a law enforcement agent using
binoculars." Images in the record reflect that, by zooming, the
camera was able to accurately capture facial expressions, details
on clothing, small objects in a person's hands (such as keys or a
cigarette), and the license plate numbers of cars parked in the
residence's private driveway.
     4 The government represented to the District Court at the
suppression hearing on May 13, 2019, that the pole camera did not
have "a full clear view of the entire exterior of the home" as
there was "one tree that partially obfuscate[d] the view of the
pole camera." The government then explained in a subsequent filing
that, at least during the winter, "there was no obstruction -- the
leaves had fallen and the view was clear." In this respect, we
note that the pole camera was in place surveilling the home from
May 2017 until January 2018.

                                    - 9 -
that ran parallel to the front of the house and perpendicular to

the private driveway.

            Because of the positioning of the camera, it was not

able to peer into the home's interior.     However, images in the

record taken from the footage captured by the camera indicate that

the camera could discern the presence of a person looking out the

front windows of the house and see inside the front of the garage

when its door was up.

            The camera recorded in color, but it did not record

audio.     The camera's footage was digitally stored and could be

retrieved and re-watched at any time.

            The camera could and did operate at night, but the

resulting footage was lower in quality.     For example, when the

camera recorded in the dark, it became more difficult -- although

not impossible -- for the camera accurately to depict license plate

numbers.

            The camera recorded the Hadley Street residence for

approximately eight months without interruption.       It captured

numerous comings, goings, and occurrences in the front curtilage

of the residence -- from the mundane (such as persons going to and

from the residence, parking, smoking cigarettes, or taking out the

trash) to the potentially incriminating.     The resulting record

included all these movements and interactions.      The government

does not represent that law enforcement officers were continuously

                               - 10 -
watching    the    livestream      of    the     video    while    the    camera      was

recording.

                                          B.

            A federal grand jury indicted Moore-Bush on January 11,

2018, for conspiracy to distribute and possess with intent to

distribute heroin and cocaine base in violation of 21 U.S.C.

§§ 841(a)(1),      846.        Moore-Bush      was     also   subject     to     a   drug

forfeiture allegation under 21 U.S.C. § 853. Four other defendants

(but not Moore) were named in that indictment.

            Moore-Bush was arrested the following day.                         The pole

camera was removed soon after Moore-Bush's arrest, which occurred

about eight months after the camera began recording.

            Nearly a year after Moore-Bush's arrest, on December 20,

2018, a grand jury returned a superseding indictment that charged

Moore-Bush and, for the first time, her mother, Moore.                                 The

superseding       indictment     charged       Moore-Bush      with,     among       other

crimes,    conspiracy     to    distribute       and     possess   with    intent       to

distribute heroin, cocaine, and cocaine base in violation of 21

U.S.C.     §§ 841(a)(1),        846     (Count    One);       distribution       and/or

possession    with     intent     to     distribute       various      narcotics        in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Counts Two

through Six); conspiracy to deal firearms without a license in

violation of 18 U.S.C. § 371 (Count Twenty); and dealing firearms

without a license in violation of 18 U.S.C. § 922(a)(1)(A) (Counts

                                        - 11 -
Twenty-One and Twenty-Two).5     The superseding indictment also

charged Moore with, among other crimes, conspiracy to distribute

and possess with intent to distribute heroin, cocaine, and cocaine

base in violation of 21 U.S.C. §§ 841(a)(1), 846 (Count One); and

distribution and possession with intent to distribute heroin,

cocaine, and cocaine base in violation of 21 U.S.C. § 841(a)(1)

(Count Three).6

          On April 22, 2019, Moore moved to suppress the record

created by the pole camera and all "fruits" of it.      Moore-Bush

filed a similar suppression motion on May 2, 2019.     Each motion

argued that law enforcement had engaged in a warrantless search

within the meaning of the Fourth Amendment that was unreasonable

based on "the prolonged, covert use of a hidden pole camera to

. . . record the activities associated with" the Hadley Street

residence for a period of eight months.




     5 Moore-Bush was also charged with conspiracy to launder money
in violation of 18 U.S.C. § 1956(h) (Counts Seven and Eight); money
laundering in violation of 18 U.S.C. §§ 2, 1956(a)(1) (Counts
Eleven and Fourteen through Nineteen); and aiding and abetting the
possession of a firearm by a felon, in violation of 18 U.S.C. §§ 2,
922(g)(1) (Count Twenty-Three). She faced a drug forfeiture charge
as well.
     6 Moore was also charged with money laundering and money
laundering conspiracy in violation of 18 U.S.C. § 1956(a)(1), (h)
(Counts Eight and Fourteen through Nineteen); and making false
statements to federal agents in violation of 18 U.S.C. § 1001
(Count Twenty-Four). She also faced a drug forfeiture charge.

                               - 12 -
           The government did not contend that this surveillance

was supported by either probable cause or reasonable suspicion to

believe that a crime had been committed, let alone that it was

authorized by a warrant.      Rather, the government contended that

the defendants' suppression motions must be rejected because,

under this circuit's decision in Bucci, which applied Katz v.

United States, 389 U.S. 345 (1967), the "images captured by the

pole camera [did not] violate[] the [d]efendant[s'] objectively

reasonable expectation of privacy in the view of" the curtilage of

their home and so no Fourth Amendment search had occurred.            The

government thus contended that it could use, in the defendants'

criminal cases, any digital video footage or still images captured

by the pole camera over the eight-month span in which it was in

operation, including any images that the camera had captured "from

November 2017 through January 2018."

           In Bucci, a panel of this court addressed a motion to

suppress   that   concerned   evidence    produced   by   a   government-

installed digital video pole camera that had been pointed for eight

months at the front of the defendant's home as part of a criminal

investigation.    582 F.3d at 116.       Bucci in a brief paragraph of

analysis rejected the defendant's motion to suppress.            It held

that the surveillance     conducted via the pole camera          did not

interfere with any subjective expectation of privacy on the part

of the defendant because the defendant had taken no measures to

                                - 13 -
hide the activities that occurred in his home's curtilage from

public    view.   Id.   at   116.   Bucci   also   observed   that   the

surveillance did not interfere with any objectively reasonable

expectation of privacy on the part of the defendant, because the

images captured by the camera were solely of conduct that had

occurred in public view.     Id. at 117.

            Notwithstanding Bucci, the District Court on June 3,

2019, granted both defendants' motions to suppress the digital

record created by the pole camera and any of the record's fruits.7

The District Court concluded in so ruling that Bucci was no longer

binding precedent because it conflicted with a subsequent Supreme

Court precedent, Carpenter v. United States, 138 S. Ct. 2206

(2018).    See United States v. Moore-Bush, 381 F. Supp. 3d 139,

144-45 (D. Mass. 2019).

            Carpenter followed United States v. Jones, 565 U.S. 400

(2012), which was itself decided three years after Bucci.            The

Supreme Court determined in Jones that the "installation of a GPS

tracking device on a target's vehicle" to "monitor the vehicle's

movements" for twenty-eight days "constitut[ed] a search . . .

within the meaning of the Fourth Amendment."       Jones, 565 U.S. at

404-05.    The majority opinion in Jones based that conclusion on

the common-law trespassory test for determining whether a Fourth


     7 The order was amended the following day in ways that are
not relevant to the issues before us.

                                - 14 -
Amendment search had occurred because the GPS-tracking device had

been affixed by law enforcement to the target's vehicle without

the vehicle owner's knowledge or permission.               Id. at 405-06, 409,

411.    Five Justices across two concurrences, however, also found

in that case that a Fourth Amendment search had occurred under the

"reasonable expectation of privacy" test from Katz because "longer

term GPS monitoring . . . impinges on expectations of privacy"

that one reasonably has in the entirety of one's movements -- even

when made in public -- over a substantial period.                    Id. at 430

(Alito, J., concurring in the judgment joined by three Justices);

see also id. at 415 (Sotomayor, J., concurring).

           Carpenter presented the Court with a somewhat similar

question to the one presented in Jones, as it, too, raised a

question     about   whether    the    use    of     warrantless,     long-term

electronic    surveillance     comported      with   the    Fourth   Amendment.

Specifically,    the   issue    in    Carpenter      concerned   whether    the

government had conducted a search within the meaning of the Fourth

Amendment when it "accessed" -- without a warrant -- seven days'

worth of historical cell-site location information ("CSLI") from

a wireless carrier by requesting that the wireless carrier provide

that information.      See Carpenter, 138 S. Ct. at 2212, 2217 n.3,

2219.

           The Court concluded in Carpenter that, under Katz, the

government had conducted a search by "access[ing]" through the

                                     - 15 -
request to the wireless carrier that amount of CSLI both because

"an individual maintains a legitimate expectation of privacy in

the record of his physical movements as captured through CSLI" --

even if those movements take place in public -- and because the

"access[ing]" of that amount of the defendant's historical CSLI

from the wireless carrier "contravene[d] that expectation."            Id.

at 2217, 2219.    The Court reached that conclusion even though the

government had received from the wireless carrier only two days'

worth of the total of the seven days' worth of the historical CSLI

that the government had requested from the wireless carrier.            See

id. at 2212.

          The District Court "read[] Carpenter . . . to cabin --

if not repudiate -- th[e] principle" that Bucci's reasoning had

rested on: that, as a categorical matter, "[a]n individual does

not have an expectation of privacy in items or places he exposes

to the public."       Moore-Bush, 381 F. Supp. 3d at 144 (third

alteration in original) (quoting Bucci, 582 F.3d at 116-17).

Having concluded that, after Carpenter, Bucci was not binding on

that point, the District Court then held that a Fourth Amendment

search had occurred here.     Id. at 148-49.

          The District Court explained that the defendants had

"exhibited   an   actual,   subjective    expectation   of   privacy   that

society recognizes as objectively reasonable" in the "aggregate"

of what was visible to the pole camera over the eight months that

                                 - 16 -
the camera was recording.     Moore-Bush, 381 F. Supp. 3d at 143.

The District Court also analogized the digital record accessed by

the government here to the twenty-eight days' worth of GPS data

that the government in Jones had obtained from the GPS tracker

that the government had installed on the defendant's vehicle in

that case and the seven days' worth of the historical CSLI that

the government had accessed from the wireless carrier in Carpenter.

Id. Moreover, as the government did not argue that it had complied

with the Fourth Amendment insofar as a search within the meaning

of that Amendment had occurred, the District Court granted the

defendants' motions to suppress the digital record that had been

created from the pole-camera surveillance and any evidence derived

from it.   Id. at 149-50.

           The government filed a motion for reconsideration on

June 5, 2019.   The government argued in that motion for the first

time that even if a search had occurred the good-faith exception

recognized in Davis "applies here and precludes suppression of the

government's pole camera evidence" due to Bucci having been on the

books at the relevant time.   The District Court denied the motion.

           The government, relying on 18 U.S.C. § 3731, timely

appealed the District Court's order that granted the defendants'

motions to suppress, as well as the District Court's order that

denied the motion for reconsideration.    The government's appeals



                               - 17 -
of those orders were consolidated for purposes of briefing and

argument.

            A panel of this court reversed the order of the District

Court that granted the defendants' motions to suppress.         The panel

concluded that the District Court transgressed both Bucci -- which

the panel concluded remained binding on the "search" point in this

circuit even after Jones and Carpenter -- and Carpenter, given the

limitations on that ruling that the panel determined that the

Supreme Court had placed on it.      United States v. Moore-Bush, 963

F.3d 29, 31 (1st Cir. 2020), reh'g en banc granted, vacated, 982

F.3d 50 (1st Cir. 2020).

            The opinion concurring in the result agreed that Bucci

was binding on the panel and the District Court under the law-of-

the-circuit doctrine.     See id. at 48-49 (Barron, J., concurring in

the result). The opinion concurring in the result expressed doubt,

however, as to whether Bucci had correctly applied the Supreme

Court's     Fourth   Amendment   precedents   tracing    back   to   Katz,

especially given the recent guidance that Carpenter had provided.

See id. at 53-56.     The concurring opinion thus concluded that "the

proper course for our Court is to use this case to give Bucci fresh

consideration en banc, so that we may determine for ourselves

whether the result that it requires [the panel to reach] is one

the Supreme Court's decisions . . . prohibit."          Id. at 58.



                                  - 18 -
          The defendants filed petitions for rehearing en banc,

which were granted, and the panel's ruling reversing the District

Court's order granting the defendants' suppression motions was

vacated. United States v. Moore-Bush, 982 F.3d 50 (1st Cir. 2020).

We   consider in what follows       both    the District Court's    order

granting the defendants' motions to suppress, reviewing "findings

of fact for clear error and the application of the law to those

facts de novo," United States v. Crespo-Ríos, 645 F.3d 37, 41 (1st

Cir. 2011) (quoting United States v. Siciliano, 578 F.3d 61, 67

(1st Cir. 2009)); see also United States v. Orth, 873 F.3d 349,

353 (1st Cir. 2017), and the District Court's order denying the

government's motion to reconsider, reviewing for an abuse of

discretion, see United States v. Siciliano, 578 F.3d 61, 72 (1st

Cir. 2009).

                                II.

          The Fourth Amendment provides for "[t]he right of the

people to be secure in their persons, houses, papers, and effects,

against   unreasonable   searches     and    seizures."   U.S.     Const.

amend. IV.    That Amendment further provides that a search is

"presumptively unreasonable" in the absence of a warrant supported

by probable cause.   See United States v. Karo, 468 U.S. 705, 715

(1984).

          The Supreme Court has, as we have indicated, set forth

two tests to assess whether government conduct constitutes a

                               - 19 -
"search" within the meaning of the Fourth Amendment.                The parties

agree that the first test -- "the common-law trespassory test,"

Jones, 565 U.S. at 409 -- is not relevant here because it applies

only   when    the    government     "obtains   information    by   physically

intruding on a constitutionally protected area."              Id. at 405, 406

n.3. Our focus, therefore, is on the second test, which is derived

from Katz.      Under that test, as explicated in Carpenter, "[w]hen

an individual 'seeks' to preserve something as 'private,' and his

expectation of privacy is            'one'   that society is prepared to

recognize as 'reasonable,'" a government action that "contravenes

that expectation" "generally qualifies as a search."                Carpenter,

138 S. Ct. at 2213, 2217 (quoting Smith v. Maryland, 442 U.S. 735,

740 (1979)).

              Thus, we first must determine whether Moore-Bush and

Moore each manifested an expectation of privacy in what each seeks

to   preserve    as   private   --    namely,   "the   totality     of   [their]

movements and activities and associations with family members and

visitors in the front [curtilage] of" their home that was visible

to the pole camera during the eight-month-long period that it

recorded.     As we will explain, we conclude that the District Court




                                      - 20 -
supportably   found   that   the   defendants    did      manifest   such   an

expectation of privacy.8

          Having so concluded, we next must determine whether such

an expectation is one that society is prepared to accept as

reasonable.   As we will explain, we conclude that the District

Court correctly held that it is.

          Because we conclude that the defendants have shown what

they must with respect to the "expectation of privacy" portion of

the Katz inquiry, we then must address whether the government's

"accessing"   of   the   record    at   issue   --   to    use   Carpenter's

terminology -- "contravened" that expectation. As we will explain,

we conclude that the accessing of that record did.

          We emphasize that the government advances no argument to

the en banc court -- nor, for that matter, did it advance any

argument below -- that, even though it had not obtained a warrant

that authorized its use of this surveillance, its use of such

surveillance still comported with the Fourth Amendment because


     8  We note neither party disputes that the quantum of
information at issue in this case is inclusive of not only each
defendant's own visible activity in the defendants' front
curtilage but also of what is effectively a live-action log of all
visitors to their home during the eight-month period in which the
pole camera operated. We note, too, that the government does not
dispute that if the defendants are fairly deemed to have a
subjective expectation of privacy in such information that society
is prepared to accept as reasonable, then it is an expectation of
privacy that the Fourth Amendment -- given its protection of
"houses" -- protects, insofar as that expectation is contravened
by the government.

                                   - 21 -
some       quantum   of    suspicion   supported     the    surveillance   and    an

exception       to   the    warrant    requirement       applied.     Rather,    the

government relies solely on the contention that its use of the

pole camera -- and, implicitly, the accessing of the record created

by it -- was not a "search" because the camera captured only what

was already exposed to public view, such that the government did

not need any level of suspicion whatsoever, let alone a warrant,

to undertake such surveillance and access the record created by

it. Thus, because we conclude that a search did occur, we conclude

--   unlike      our      colleagues   --   that   the     Fourth   Amendment    was

violated.9

               Nevertheless, as we will explain in the concluding part

of this opinion, we still conclude that the District Court's order

granting the defendants' suppression motions must be reversed.

And, that is because we conclude that the good-faith exception to

the warrant requirement that is set forth in Davis requires that

result, given that Bucci was the law of this circuit at the

relevant time.



       We note that although our colleagues contend that either
       9

probable cause or reasonable suspicion supported the use of the
pole-camera surveillance at issue, Concur. Op. at 105, they do not
explain why the presence of reasonable suspicion or probable cause
would on its own render the use of pole-camera surveillance of the
kind that was used here constitutional, given that the Fourth
Amendment ordinarily requires there to be both probable cause and
a warrant    before law enforcement can conduct         a search
constitutionally.

                                        - 22 -
                                         III.

               We start with the "expectation of privacy" portion of

the Katz inquiry.          That portion requires us to determine -- at

least arguably -- two distinct things:                  whether Moore-Bush and

Moore    can    show     that   they   "exhibited      an   actual,      subjective,

expectation of privacy" in the aggregate of what the pole camera

captured, and whether they can show that "society is prepared to

recognize        [that     subjective          expectation]     as       objectively

reasonable."      United States v. Rheault, 561 F.3d 55, 59 (1st Cir.

2009) (citing Smith, 442 U.S. at 740).               We address each component

of this portion of the Katz inquiry in turn.

                                          A.

               The District Court found with respect to the subjective

expectation of privacy portion of the Katz inquiry that Moore-Bush

and   Moore     did    show     that   they    had   "manifested     a    subjective

expectation of privacy through the relevant actions that they

took."    Moore-Bush, 381 F. Supp. 3d at 143.                 The District Court

explained that it inferred "from [Moore-Bush and Moore's] choice

of neighborhood and home within it that they did not subjectively

expect to be surreptitiously surveilled with meticulous precision

each and every time they or a visitor came or went from their home"

and that a digital and easily searchable video record of eight

months of those movements would be compiled.                  Id. at 144.



                                        - 23 -
               The government does not challenge the District Court's

findings       regarding     the    characteristics        of     the    defendants'

neighborhood and home, see id. at 143.                  The government also does

not    contend    that    the     record     suggests   that    the     occupants   of

120 Hadley      Street     invited,     in   any   affirmative     way,    long-term

surveillance of the home by a digital video camera. The government

does not even suggest that the defendants were aware that video

cameras of any kind were trained on the Hadley Street property for

any period of time and yet took no steps to shield the curtilage

of the residence from that form of surveillance.                      Cf. Shafer v.

City of Boulder, 896 F. Supp. 2d 915, 930 (D. Nev. 2012).

               The government focuses solely on what the defendants

failed to do despite their lack of awareness that any digital

surveillance      was    being     conducted:      "erect[]     fences    or   plant[]

hedges to obscure the view from the street." The government relies

heavily in doing so on Bucci, which observed that the defendant in

that    case     had    "failed    to   establish . . . a         subjective . . .

expectation of privacy in the front of his home" because there

were "no fences, gates or shrubbery located [out] front . . . that

obstruct[ed] the view of the driveway or the garage from the

street."       Bucci, 582 F.3d at 116-17.

               Bucci did not grapple, however, with the contention that

is front and center here -- that the claimed expectation of privacy

is only in the totality of what transpired within the area of the

                                        - 24 -
property at issue over the months in question and not in any

discrete occurrences that, one by one, happened to take place there

during that time. Instead, Bucci appeared to treat the defendant's

claimed expectation of privacy in that case as if it were no

different from a defendant's claimed expectation of privacy in a

discrete activity that occurs in the curtilage of a residence and

may be seen from the street by any passerby at the moment of its

occurrence.    See id.

           The government is right that Bucci relied in this part

of its analysis on the Supreme Court's decision in California v.

Ciraolo.   See Bucci, 582 F.3d at 117-18.    So, we must consider

whether that precedent itself compels us to credit the government's

contention regarding the subjective expectation of privacy portion

of the Katz inquiry even though Bucci does not.       But, Ciraolo,

too, is distinguishable from this case.

           In Ciraolo, the Supreme Court did point to the fact that

the defendant there had erected a fence in finding that he had

established that he had a subjective expectation in keeping private

what he sought to hide from view -- his backyard agriculture

activity, or, more pointedly, his marijuana plants.    Ciraolo, 476

U.S. at 211.   The Court did so, moreover, even though such "normal

precautions" against "casual, accidental observation" would have

provided little protection to the defendant from the type of

surveillance that the government used there: photography from a

                               - 25 -
low-flying plane.     Id. at 211-12 (quoting Rawlings v. Kentucky,

448 U.S. 98, 105 (1980)).

          Ciraolo thus does suggest, by negative implication, that

because a casual observer could have noticed an unobstructed plot

of marijuana plants by just walking by the defendant's home, a

defendant's failure to erect a fence or hedges to protect such a

plot from being casually observed in that manner would signal a

willingness on the part of that defendant to permit any passerby

to observe it.   And, that is so, Ciraolo indicates, even if a mere

passerby happened to have a vantage point -- whether from a utility

truck or a double-decker bus, id. at 211 -- that was high enough

to permit a view of the plot that no fence or hedges would be high

enough to block.

          We   have   not   yet   encountered,   however,   the   "casual,

accidental observ[er]," id. at 212 -- whether viewing from on the

ground or on high -- who could take in all that occurs in a home's

curtilage over the course of eight months and recall it perfectly

and at a moment's notice.     Thus, we see little sense in inferring

that the defendants here lacked, as a subjective matter, their

claimed expectation of privacy simply because they failed to take

measures that would at most protect against casual observation of

the curtilage of their residence when casual observation of the

curtilage -- from whatever vantage -- would in no way undermine

that claimed expectation, given that the expectation inheres in

                                  - 26 -
the aggregate of activity in question.10       The government thus errs

in arguing that Ciraolo shows that the failure of the defendants

in this case to put up a fence or similar barrier around the front

of   the   Hadley   Street   home    necessarily   precludes   them   from

establishing that they had the subjective expectation of privacy

that they claim.

            We do note, moreover, that it is possible that the

inquiry into a defendant's subjective expectation of privacy in

the whole of what transpires over a very long time in the front of

one's home, when each discrete activity in that totality is itself

exposed to public view, is a corollary of whether that claimed

expectation of privacy in the aggregate of what transpires there



      10Our colleagues contend that even if no "casual" observer
witnesses and records the whole of what occurs in the curtilage of
a home, a nosy neighbor might.     Concur. Op. at 118, 122.    Our
colleagues go on to contend, for that reason, that the failure of
Moore-Bush and Moore to take precautions to avoid being seen by
neighbors suggests that they lacked a subjective expectation of
privacy with respect to the aggregate of those movements. Concur.
Op. at 112-13.
     Perhaps a nosy neighbor could become familiar with some of
the daily rituals of those who live nearby. And, perhaps -- if
particularly dedicated -- that neighbor could even log those
observations as our colleagues suggest.      But, it dramatically
undersells the hypothesized neighbor's distinctive character to
describe that neighbor as merely "nosy," given the unrelenting and
all-encompassing kind of surveillance that is at issue. Thus, we
do not see how the awareness of neighbors -- including even of
those neighbors one might wish would move to a different block --
suffices to undermine the District Court's finding that these
defendants manifested their subjective expectation of privacy in
what they claim to wish to keep from public view.

                                    - 27 -
is   objectively     reasonable.          We    can    see    how    the   objective

reasonableness of an expectation that such activities are not being

catalogued in a manner that would make the compendium of them

accessible to an observer upon command might bear on whether a

defendant's failure to protect against a casual observer's viewing

each activity one by one supports an inference that the defendant

is in fact, as a subjective matter, willing to permit such an

easily searchable catalogue of the activities in the aggregate to

be compiled.       Cf. Hudson v. Palmer, 468 U.S. 517, 525 n.7 (1984)

(characterizing      the    Katz   test    as       primarily      being   about    the

objective inquiry and stating that "[t]he Court[] [has] refus[ed]

to   adopt     a     test    of    'subjective            expectation'"         because

"constitutional rights are generally not defined by the subjective

intent of those asserting the rights" (quoting Smith, 442 U.S. at

740-41   n.5));     Smith,   442   U.S.        at   741    n.5     (explaining     that

"[s]ituations can be imagined, of course," such as those in which

"an individual's subjective expectations ha[ve] been 'conditioned'

by influences alien to well-recognized Fourth Amendment freedoms,"

"in which Katz['s] two-pronged inquiry would provide an inadequate

index    of   Fourth    Amendment     protection"            and    that   in     those

"circumstances[,] . . . subjective expectations obviously could

play no meaningful role in ascertaining what the scope of Fourth

Amendment protection was" and instead when "determining whether a

'legitimate expectation of privacy' existed in such cases, a

                                    - 28 -
normative inquiry would be proper").          We can especially see the

sense in so concluding to the extent that combining the subjective

and objective components of the "expectation of privacy" inquiry

would help to avoid the Fourth Amendment being held to mean one

thing for those living in a quiet neighborhood of single-family

homes and another for those living in a neighborhood of apartments

or attached houses.

           To that same point, there is no Supreme Court precedent

of which we are aware that clearly indicates that the subjective

and objective inquiries in this context are properly understood to

be wholly distinct.     The only cases from the Court to address an

even arguably analogous claimed expectation of privacy are Jones

and   Carpenter.     And,    neither   case   addresses   the   subjective

expectation of privacy component of the Katz inquiry, as Jones did

not rely on the Katz test, Jones, 565 U.S. at 407-08, and Carpenter

addressed only the objective component of the "expectation of

privacy" portion of the Katz inquiry, Carpenter, 138 S. Ct. at

2217-19.

           But,    insofar   as   an   independent   inquiry    into   the

subjective expectation of privacy is required, we conclude, for

reasons that we have explained, the District Court did not err in

finding that the defendants here have made the requisite showing.

And, we emphasize, this conclusion accords with Carpenter, even if

it is not, strictly speaking, compelled by it.

                                  - 29 -
          True,   Carpenter   did      not   address   the   subjective

expectation of privacy component of the Katz inquiry.          But, we

decline to conclude that, after Carpenter, a court could find in

a case involving the same facts as were involved there that no

search had occurred simply based on the defendant's failure to

have taken countermeasures that at most would have protected his

public movements from being subjected to casual observation.11

Nor, we note, does the government suggest that Carpenter may be

read to permit such an outcome.

                                  B.

          We move on, then, to the defendants' contention that

their subjective expectation of privacy in what they seek to shield

from the view of others is also an "expectation . . . that society

is prepared to accept as reasonable."        Carpenter, 138 S. Ct. at

2213 (quoting Smith, 442 U.S. at 740).       Our focus in undertaking

this portion of the Katz inquiry, we emphasize, is not on whether

these defendants have a reasonable expectation of privacy in each

discrete activity -- considered on its own and at the time that it

occurred -- that was visible to the pole camera over the course of


     11 We thus disagree with our colleagues that the defendants
here were required to build a fence or otherwise "take . . . steps
to prevent observation" of "many" but "not all" of the activities
in the front curtilage of their home. To require as much of the
defendants here would be analogous to requiring the defendant in
Carpenter to have manifested a subjective expectation of privacy
by traveling around town in a disguise, and we do not understand
Carpenter to permit that requirement to be imposed.

                              - 30 -
the many months that it was up and running.             The expectation of

privacy that Moore-Bush and Moore each claims inheres solely in

what they characterize as "the totality of [their] movements and

activities and associations with family members and visitors in

the front [curtilage] of [their] home" that was recorded by the

pole camera. In other words, they assert an expectation of privacy

in the whole of the activities in that locale -- taken as a whole

-- that were visible to the pole camera during the lengthy period

of time in question, just as the expectation of privacy that the

defendant in Carpenter -- and the defendant in Jones, for that

matter -- claimed was in an aggregate of the movements taken in

public over a relatively long period of time and not in each of

those movements individually at the moment of its occurrence.

            Moreover, Moore-Bush and Moore acknowledge, as they must

-- and as both Bucci and our colleagues emphasize -- that the Court

has made clear that, in general, "[w]hat a person knowingly exposes

to   the   public . . .   is   not   a   subject   of    Fourth   Amendment

protection."    Katz, 389 U.S. at 351.        They rightly point out,

however, that Katz itself noted -- in a passage from that case

that neither Bucci nor our colleagues invoke -- that "what [a

person] seeks to preserve as private, even in an area accessible

to the public, may be constitutionally protected."                Id.   The

defendants also rightly emphasize that Carpenter invoked just that

passage in Katz both to explain that "[a] person does not surrender

                                 - 31 -
all Fourth Amendment protection by venturing into the public

sphere,"   Carpenter,   138   S.   Ct.    at   2217,   and   to   support   the

conclusion that "individuals have a reasonable expectation of

privacy in the whole of their physical movements," even if those

movements take place in public view, id.

           Thus, a critical question here -- though an affirmative

answer to it is not itself dispositive of whether a search occurred

-- concerns whether Carpenter's reasons for concluding that the

claimed expectation of privacy in the whole of the movements that

was at issue in that case was objectively reasonable justify our

reaching the same conclusion with respect to the similar, but still

distinct, claimed expectation of privacy that we confront in this

case.   As we will next explain, we conclude that those reasons do.

                                     1.

           Carpenter acknowledged that a person generally "has no

reasonable expectation of privacy in his movements from one place

to another" because such movements are "voluntarily conveyed to

anyone who want[s] to look."        Id. at 2215 (quoting United States

v. Knotts, 460 U.S. 276, 281 (1983)).                  But, the Court then

explained, this general point does not dictate whether society is

prepared to accept as reasonable a claimed expectation of privacy

in the whole of "every single movement of an individual[] . . .

for a very long period."      Id. at 2217 (quoting Jones, 565 U.S. at

430 (Alito, J., concurring in the judgment)).            In fact, Carpenter

                                   - 32 -
explained, based on the concurring opinions in Jones, "[a] majority

of this Court has already recognized that individuals have a

reasonable expectation in the whole of their public movements."

Id. (citing Jones, 565 U.S. at 430 (Alito, J., concurring in the

judgment joined by three Justices) and Jones, 565 U.S. at 415

(Sotomayor, J., concurring)).

          Carpenter    elaborated   that    its   recognition   of    the

reasonableness   of   this   expectation   of   privacy   reflected   the

limited state of surveillance technology for most of our history.

"Prior to the digital age," the Court observed, "law enforcement

might have pursued a suspect for a brief stretch, but doing so

'for any extended period of time was difficult and costly and

therefore rarely undertaken.'"       Id. (emphasis added) (quoting

Jones, 565 U.S. at 429 (Alito, J., concurring in the judgment)).

Carpenter noted in this regard that it was almost inconceivable

until relatively recently that the government would, other than at

most rarely, have the resources to "tail[] [a suspect] every moment

of every day for five years," which was a reference to the amount

of time that the wireless carrier for the defendant in Carpenter

stored the CSLI that it collected from its customers.       Id. at 2218.

          Thus, Carpenter     concluded,   expressly drawing on the

similar reasoning of the concurring Justices in Jones, "society's

expectation has been that law enforcement agents and others would

not -- and, indeed, in the main, simply could not -- secretly

                                - 33 -
monitor and catalogue every single movement of an individual's car

for a very long period."   Id. at 2217 (quoting Jones, 565 U.S. at

430 (Alito, J., concurring in the judgment)).   That being so, the

Court concluded in Carpenter, it was reasonable for a person to

expect that no such tracking was occurring as he moved about in

public over a lengthy period and thus to expect that those public

movements were, taken as a whole, private in consequence of the

practical anonymity with respect to the whole of them that follows

from the reality that virtually no one has a feasible means of

piercing it.   Id.

                                2.

          In arguing that neither Carpenter nor Jones supports the

defendants here with respect to this portion of the Katz inquiry,

the government contends that neither of those two precedents is

analogous to this case because each addresses a claimed expectation

of privacy in the whole of a person's physical movements over a

long stretch of time while that person is moving about from one

place to another.    See id. at 2214; Jones, 565 U.S. at 402.   By

contrast, the government emphasizes, as do our colleagues, Concur.

Op. at 114, that the claimed expectation of privacy here is only

in what occurred over a lengthy stretch of time at a single locale

-- the defendants' Hadley Street home.    The government contends

that while society may be prepared to accept as reasonable one's

expectation of privacy in the whole of one's public movements from

                              - 34 -
place to place over a substantial stretch of time, society is not

prepared to accept as reasonable one's expectation of privacy in

the whole of what one exposes to public view during such a period

in a single place.    We cannot agree -- at least given the place

that we are talking about here.

                                  a.

          The government attempts to support its contention about

what society is prepared to accept as reasonable in part by

pointing to documented instances in which teams of law enforcement

officers have diligently watched a single place of interest for a

period of time that has ranged from three weeks12 to three months.13

That recent history fails to show, though, that one reasonably

would expect such lengthy stakeouts of the home to be undertaken

more than "rarely."   Carpenter, 138 S. Ct. at 2217 (quoting Jones,

565 U.S. at 429 (Alito, J., concurring in the judgment)).      And,

under Carpenter, evidence of such infrequent surveillance does

nothing to undermine the reasonableness of a claimed expectation

of privacy in the whole of what transpires in a publicly visible

manner over a sustained expanse of time in a single place, at least

insofar as what does transpire there over that expanse of time


     12See, e.g., United States v. Gramlich, 551 F.2d 1359, 1362
(5th Cir. 1977) (surveilling the property for three weeks).
     13See, e.g., United States v. Jimenez, 5 F.3d 1494, No. 92-
1997, 1993 WL 391395, at *1 (5th Cir. Sept. 21, 1993) (unpublished
table decision) (surveilling the property for three months).

                               - 35 -
reveals the "privacies of life" when considered in the aggregate.

Id. (quoting Riley v. California, 573 U.S. 373, 403 (2014)).

             Consistent with this understanding, Carpenter concluded

that one reasonably leaves one's home without expecting a perfect

form of surveillance to be conducted over a long period of time,

even though "tailing" for non-trivial periods of time has always

been possible.           See id. at 2218; see also Jones, 565 U.S. at 416

(Sotomayor, J., concurring) (explaining that the Court should "not

regard as dispositive the fact that the government might obtain

the    fruits       of    GPS   monitoring     through        lawful   conventional

surveillances techniques").              That is so, Carpenter explained,

because     the     time,    labor,    and    expense    of    carrying   out    such

surveillance in a pre-digital age rendered it at most a rare

practice, such that one could not reasonably be expected by our

society (given that it is a free one) to govern one's actions in

traveling about town as if a tail were always already underway.

138 S. Ct. at 2217; cf. United States v. Tuggle, 4 F.4th 505, 526

(7th Cir. 2021), cert. denied, 142 S. Ct. 1107 (2022) ("We . . .

close the door on the notion that surveillance accomplished through

technological        means      is    constitutional      simply       because    the

government could theoretically accomplish the same surveillance

--    no   matter    how    laborious    --    through   some     nontechnological

means.").



                                        - 36 -
            True, no tailing need be conducted here to capture what

these defendants seek to keep private; a single-point stakeout

would suffice.        But, the government provides us with no reason to

conclude that "[p]rior to the digital age," Carpenter, 138 S. Ct.

at 2215, it would have been appreciably less difficult to conduct

a stakeout that could effectively and perfectly capture all that

visibly occurs in front of a person's home over the course of

months -- and in a manner that makes all of the information

collected readily retrievable at a moment's notice -- than it would

have been to conduct roving surveillance of perfect precision of

all of one's movements outside the home over the course of a week

(using Carpenter's own measure) or a month (using the measure of

the majority of the Justices in Jones).14               Indeed, we must take

account of not merely the practical limits of manpower and expense

that -- in the pre-digital era -- would have made such lengthy,

24/7 surveillance of anyone in any place a most rare occurrence.

See Tuggle, 4 F.4th at 526 ("To assume that the government would,

or even could, allocate thousands of hours of labor and thousands

of   dollars     to   station   agents   atop   three    telephone   poles   to

constantly monitor [the defendant]'s home for eighteen months

defies     the   reasonable     limits    of    human    nature   and   finite


       We recognize that Carpenter did also refer to the fact that
      14

wireless carriers retain CSLI for five years. But, we do not see
any material difference for purposes of the inquiry that Katz
requires between that period and the eight-month period before us.

                                    - 37 -
resources.").      We also must take account of the practical limits

in that earlier era of conducting such an enduring, undetected

watch of a home.

              Accordingly,   we    conclude        that    the    same   real-world

constraints that contributed to the sense of privacy that the Court

has recognized one reasonably had for most of our nation's history

in the totality of the picture -- though not in each brushstroke

-- painted by the whole of one's movements while traveling in

public also contributed to that same sense in the full portrait of

all that visibly occurs for many months in the curtilage of one's

own   home.      Cf.    Jones,    565   U.S.   at     415-16      (Sotomayor,    J.,

concurring) ("[B]ecause GPS monitoring is cheap in comparison to

conventional surveillance techniques, . . . it evades the ordinary

checks that constrain abusive law enforcement practices: 'limited

police resources and community hostility.'" (quoting Illinois v.

Lidster, 540 U.S. 419, 426 (2004))); id. at 429 (Alito, J.,

concurring in the judgment) ("Devices like the [GPS device] . . .

make long-term monitoring relatively easy and cheap.").                         This

understanding,     we   further    note,     comports      with    the   protection

afforded   by    the    common    law   in   response       to    developments    in

surveillance     technology      through     the    tort    of    intrusion     upon

seclusion.     See, e.g., Nader v. Gen. Motors Corp., 255 N.E.2d 765,

771 (N.Y. 1970) (explaining that the mere fact that something

occurs in public does not necessarily indicate a willingness to

                                     - 38 -
reveal that action to others and distinguishing between what could

be seen by a "casual observer" and what could be seen by a person

conducting "overzealous" surveillance); cf. Restatement (Second)

of Torts § 652B (1977) (explaining that the tort of intrusion upon

seclusion   protects    against   intrusion        "upon   the   solitude   or

seclusion of another or his private affairs or concerns"); Samuel

D. Warren & Louis D. Brandeis, The Right to Privacy, 4 Harv. L.

Rev. 193, 195, 206 (1890) (arguing that "existing law affords a

principle which may be invoked to protect the privacy of the

individual from invasion by" then-"[r]ecent innovations" such as

a "modern device for recording or reproducing scenes or sounds").

                                    b.

            The government also suggests that Carpenter and Jones,

with   respect   to   this   portion    of   the    Katz   inquiry,   may   be

distinguished from this case on the ground that the depth of

information revealed by one's movements in a single place over a

long period pales in comparison to            the depth of information

revealed over such an expansive period by "a person's movements

from one location to another."         But, although what the defendants

seek to keep private may have occurred in only one place, it did

not occur in just any place.

            As Moore-Bush and Moore point out, "[a]t the very core'

of the Fourth Amendment 'stands the right of man to retreat into

his own home and there be free from governmental intrusion.'"

                                  - 39 -
Kyllo v. United States, 533 U.S. 27, 31 (2001) (quoting Silverman

v. United States, 365 U.S. 505, 511 (1961)).              The curtilage is

"intimately     linked    to        the   home,    both       physically     and

psychologically," which matters precisely because the home is

"where privacy expectations are most heightened."                Ciraolo, 476

U.S. at 213.    The importance of the home to the Fourth Amendment

is reflected in the text of the Amendment itself, which guarantees

the "right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures,"

U.S. Const. amend. IV (emphasis added), and the curtilage of a

residence has long been understood to "harbor[] the 'intimate

activity associated with the sanctity of a man's home and the

privacies of life,'" United States v. Dunn, 480 U.S. 294, 300

(1987)    (quoting   Oliver    v.    United   States,   466    U.S.   170,   180

(1984)).15


     15Our colleagues suggest that the home only carries special
importance under the Fourth Amendment when courts apply the common-
law trespass test to determine if a search occurred. Concur. Op.
at 120-21. But, in Kyllo v. United States, 533 U.S. 27 (2001),
the Court held -- relying on the Katz test -- that the use of a
device that drew upon heat radiating from a home constituted a
search, even though no physical trespass occurred, in part because
of what the use of the device revealed about what was occurring
inside the home and because "the interior of homes . . . [is] the
prototypical . . . area of protected privacy . . . with roots deep
in the common law," id. at 34. In so concluding, the Court did
the very thing our colleagues accuse us of doing -- "hybridiz[ing]
two threads of Fourth Amendment doctrine," the Katz reasonable
expectation of privacy test and the common-law trespass test.
Concur. Op. at 120-21. We thus see no reason why we may not take


                                     - 40 -
          Not surprisingly, then, the government concedes that the

whole of what was visible to the pole camera here, precisely

because of where the camera was pointed, reveals "information about

a person's life, including, potentially, 'familial, political,

professional,     religious,   and    sexual   associations.'"       See

Carpenter, 138 S. Ct. at 2217.       And, while it is true that one has

no reasonable expectation of privacy in the discrete moments of

intimacy that may occur in the front of one's home -- from a

parting kiss to a teary reunion to those moments most likely to

cause shame -- because of what a passerby may see through casual

observation, it does not follow that the same is true with respect

to an aggregation of those moments over many months.

          No casual observer who is merely passing by can observe

(let alone instantly recall and present for others to observe) the

aggregate of the months of moments between relatives, spouses,

partners, and friends that uniquely occur in front of one's home.

Thus, we do not see why the rarity (at least in the pre-digital

world)   of     sustained   surveillance    and   the   "frailties   of

recollection," id. at 2218, cannot combine to give one a reasonable

sense of security that such intimate moments -- as a whole -- will

be lost to time in the same way that Carpenter recognized one can


account of the special status that the home has under the Fourth
Amendment in determining whether the defendants here had a
reasonable expectation of privacy in the whole of the activities
that occurred in the curtilage of their home.

                                - 41 -
have that one's less intimate movements from place to place beyond

the home will be, see id. at 2217 ("[S]ociety's expectation [is]

that law enforcement agents and others would not . . . secretly

monitor and catalogue every single movement of an individual's car

for a very long period." (quoting Jones, 565 U.S. 430 (Alito, J.,

concurring in the judgment))).   That being so, it follows that the

sum total of all visible activities that take place in a location

that by its nature is "associated with the sanctity of a man's

home and the privacies of life," Ciraolo, 476 U.S. at 212 (quoting

Oliver, 466 U.S. at 180), can be even more revealing than the sum

total of one's movements while out and about, given the nature of

what transpires in front of the home.

          Moreover, the exposure of the aggregate of all visible

activities occurring over a substantial period in front of one's

home may disclose -- by revealing patterns of movements and visits

over time -- what the exposure of each discrete activity in and of

itself cannot.   See Commonwealth v. Mora, 150 N.E.3d 297, 311

(Mass. 2020) ("Prolonged and targeted video surveillance of a

home . . . reveals how a person looks and behaves, with whom the

residents of the home meet, and how they interact with others.").

True, a nosy neighbor, as our colleagues emphasize, Concur. Op. at

116-18, 122, could also observe the patterns of the goings-on in

front of a nearby home over a prolonged period.   But, again it is

worth emphasizing, as we did in our discussion of the defendants'

                             - 42 -
subjective expectation of privacy, that it is the rarest of nosy

neighbors -- if any there be -- who would be able to observe all

the visible activity in the curtilage of the home across the

street, including the license plate of every car that stopped by,

the face of every visitor, and any other activity that occurred at

all times of the day for a period of eight months.   After all, the

claimed expectation of privacy here is not in a discrete activity

or even discrete pattern of activities -- it is in the whole of

the movements, visible to the pole camera, that occur in the

curtilage of a home.16


     16 Our colleagues suggest that the nosy neighbor could augment
his observational abilities by recording the goings on with a video
camera.   Concur. Op. at 122.    But, courts have long found such
video recording of neighbors to be patently unreasonable -- so
much so that such activity can be tortious. See, e.g., Wolfson v.
Lewis, 924 F. Supp. 1413 (E.D. Pa. 1996) (explaining that the
nonstop "videotaping and recording" of the plaintiffs' home made
them "prisoners" in their own home and amounted to "hounding" that
constituted an "invasion of privacy" sufficient to support finding
that the filming was a tort); Gianoli v. Pfleiderer, 563 N.W.2d
562, 568 (Wis. App. 1997) (finding that near constant surveillance
of the plaintiffs' residence constituted "extreme and outrageous
conduct" giving rise to the tort of intrusion upon seclusion);
Jones v. Hirschberger, No. B135112, 2002 WL 853858 (Cal App. May
6, 2002) (finding that a trier of fact could conclude that
neighbors' videotaping of the plaintiffs' backyard was tortious);
Mangelluzzi v. Morley, 40 N.E.3d 588 (Ohio Ct. App. 2015) (same);
see also Polay v. McMahon, 10 N.E.3d 1122, 1127 (Mass. 2014)
("[E]ven where an individual's conduct is observable by the public,
the individual still may possess a reasonable expectation of
privacy against the use of electronic surveillance that monitors
and records such conduct for a continuous and extended duration.").
     To the extent that our colleagues suggest that a person cannot
have an objective expectation of privacy in the whole of the
activities that occur in the front curtilage of the person's home


                              - 43 -
           Thus, for this reason, too, the claimed expectation of

privacy here is not fairly characterized as inhering in a mere

"sliver" of a person's publicly visible life, Tuggle, 4 F.4th at

524, any more than the sum total of one's movements beyond the

home may be deemed to be.      Indeed, it is not evident that our

public movements from place to place could reveal that the place

where we live is the site where a disfavored political group is

holding weekly meetings or where a cleric is holding a worship

service.    But, that type of information is at risk of being

disclosed when the "aggregate" of our publicly visible activity

consists of all that transpires over months in the front curtilage

of our home.

                                     3.

           The   government   does     nonetheless   insist   that   pre-

Carpenter rulings -- none of which Carpenter purported to overrule,

see Carpenter, 138 S. Ct. at 2220 ("Our decision today is a narrow

one.   We do not express a view on matters not before us.") --

require the conclusion that there is no reasonable expectation of



because "many of those movements, even if not all, can and will be
observed by the same people," Concur. Op. at 119, we do not see
how that assertion can be squared with Carpenter itself.         A
person's movements in public may be observed by others, and the
same person may even observe many of them. But, the fact that
others may have a window into some -- but not all -- of a person's
movements in public does not, as Carpenter explained, render a
person's expectation of privacy in the whole of their movements in
public objectively unreasonable.

                                - 44 -
privacy in what the defendants claim.                    Once again, we are not

persuaded.

               The government points here, for example, to Ciraolo, in

which the Court rejected the defendant's argument that "because

his yard was in the curtilage of his home, no government aerial

observation [was] permissible under the Fourth Amendment."                          476

U.S. at 212.       But, Ciraolo did not dispute that the "home is, for

most purposes, a place where he expects privacy."                        Id. at 215

(quoting Katz, 389 U.S. at 361 (Harlan, J., concurring)).                    Rather,

it explained that the owner of the curtilage was reasonably on

notice    of    the   possible     exposure      to     the   "casual,     accidental

observ[er]"      of   what   was   sought    to    be    kept    private    there   --

especially "[i]n an age where private and commercial flight in

public airways is routine."             Id. at 212, 215; see also id. at 213

("The Fourth Amendment protection of the home has never been

extended to require law enforcement officers to shield their eyes

when passing by a home on public thoroughfares." (emphasis added)).

Ciraolo thus did not in any way suggest that the owner was

similarly on notice of the possible exposure of all that was

visible in the curtilage of the home over a substantial period --

recorded in a perfect visual compendium that is both endlessly re-

playable and easily sifted through for the telling detail.

               The same is true of Florida v. Riley, 488 U.S. 445

(1989),    which      concerned    an    officer      who     "circled   twice   over

                                        - 45 -
respondent's property in a helicopter" and used his "naked eye" to

look through a greenhouse to discover illicit substances.                   Id. at

448 (plurality opinion).           There, in determining that no Fourth

Amendment search occurred, the Court observed merely that "[a]s a

general proposition, the police may see what may be seen 'from a

public vantage point where [they have] a right to be.'"                     Id. at

449 (emphasis added and second alteration in original) (quoting

Ciraolo, 476 U.S. at 213); see also id. at 451 ("Any member of the

public could legally have been flying over [the defendant]'s

property    in    a    helicopter . . . and      could    have   observed    [his]

greenhouse.").         Thus, again, the Court did not suggest that the

same conclusion would follow if the question concerned one's

expectation of privacy in all that visibly occurred in one's front

curtilage over a long period of time.

            The government also points us to the Court's pre-Jones

precedent, United States v. Knotts, 460 U.S. 276 (1983), which

concerned the use of an electronic beeper to monitor the movement

of a car on a public roadway.            The Court unanimously held in that

case that the electronic "monitoring of [a] beeper" to track a

vehicle as it traveled from a store in Minnesota to a cabin in

Wisconsin "was [not] a 'search' . . . within the contemplation of

the Fourth Amendment," id. at 279,                285, because      "[a] person

traveling    in       an   automobile    on   public     thoroughfares   has    no

reasonable expectation of privacy in his movements from one place

                                        - 46 -
to another," id. at 281.     But, Knotts expressly cautioned that the

Court was not "determin[ing] whether" technological advances that

enabled longer-term tracking of those movements would similarly be

permissible:   If "twenty-four hour surveillance of any citizen of

this country will be possible, without judicial knowledge or

supervision," "there will be time enough then to determine whether

different constitutional principles may be applicable."               Id. at

283-84.   So, Knotts, too,        fails to      support the government's

contention.

          Finally, the government points to Kyllo.                There, the

Court explained that, since the advent of the Katz test, it had

yet to call into question the "lawfulness of warrantless visual

surveillance   of   a   home,"   Kyllo,   533   U.S.   at   32,   noted   that

traditionally "our Fourth Amendment jurisprudence was tied to

common-law trespass," id. at 31, and pointed out that, under that

trespass-based test, "[v]isual surveillance was unquestionably

lawful because 'the eye cannot by the laws of England be guilty of

a trespass,'" id. at 31-32 (quoting Boyd, 116 U.S. at 628)).              But,

while the government argues that Kyllo reflects a determination

that all "warrantless visual surveillance of a home" is lawful,

id. at 32, the Court in the passages quoted above was explaining

only that it had yet to confront a form of "visual surveillance"

that was a search under the Fourth Amendment, id. at 32, while



                                  - 47 -
appearing to contemplate that there may be a need for future

"refine[ments]" to the Katz test down the road, id. at 34.

           Nor   did    Kyllo   have      reason    to   address    long-term

electronic visual surveillance of a home's curtilage.               Its focus

was on the capacity of technology to enhance visual surveillance

in the short term:      a policeman in that case had used a thermal-

imaging device for "a few minutes" from outside the home to

determine the heat levels within the defendant's home.             Id. at 30.

In fact, when discussing the lack of judicial questioning of the

constitutional propriety of "warrantless visual surveillance of a

home," id. at 32, Kyllo referred only to Ciraolo, which, as we

have seen, involved only short-term police surveillance of a home

(which   there   was   unenhanced    by   digital    technology),    and   Dow

Chemical Co. v. United States, 476 U.S. 227 (1986), which also

concerned only short-term observation of a "commercial property,"

id. at 237; see also id. at 237-38, 238 n.5 (holding that no search

occurred when government regulators engaged in one days' worth of

aerial   surveillance     "of   a    2,000-acre     outdoor   manufacturing

facility" using camera technology by which "human vision [wa]s

enhanced somewhat" although not to the point that "any identifiable

human faces or secret documents [were] captured in such a fashion

as to implicate more serious privacy concerns").

           Moreover, the subject of the surveillance in Kyllo --

"heat radiating from the external surface of the house," 533 U.S.

                                    - 48 -
at 35 -- was itself exposed to public "view" in a sense.     Indeed,

that was how a thermal imaging device operating outside the home

could enable such heat to be "seen."         But, that fact did not

preclude the Court from concluding in Kyllo that a resident of a

heat-emitting home has a reasonable expectation of privacy in the

record of the thermal radiation -- at least when the source of the

heat is a home.    See id. at 34.       Kyllo's holding thus in some

respects lends support to -- though we do not suggest that it

requires -- the conclusion that a person can have a reasonable

expectation of privacy in what visibly occurs in the curtilage of

his home even though it is exposed to the public.

          In sum, none of the pre-Carpenter decisions of the Court

that the government relies on rejected claims to privacy in the

aggregate of the activities that occur in front of one's home over

a long period of time.   Nor did any of those precedents purport to

suggest that one reasonably expects to be subjected to the kind of

intensive, long-term surveillance that could expose to a member of

the observing public the whole of what visibly transpires in the

front of one's home over many months in any practically likely

scenario.17   Accordingly, we reject the government's contention


     17The remaining Supreme Court cases cited by the government
to support its contention that "law enforcement may observe what
a person exposes to public view" are similarly inapposite. These
cases all involve discrete incidents in which a person revealed
information to the public rather than the compendium of activity


                               - 49 -
that the Supreme Court's pre-Carpenter caselaw requires us to find

that   the    defendants   here     assert   no   objectively    reasonable

expectation of privacy.

             In so doing, we part ways with our colleagues who,

persuaded by the government's canvassing of the pre-Carpenter

caselaw, would conclude that there is no reasonable expectation of

privacy in what the defendants here seek to shield simply because

each discrete activity that took place in the front curtilage of

the Hadley Street home was exposed to public view.              It is worth

emphasizing,    though,    before   moving   to   the   next   part   of   the

analysis, how sweeping a conclusion that appears to be.

             By seeming to hold that a person can have no reasonable

expectation of privacy in the whole of the activities in the front

curtilage of a home simply because each activity is exposed to

public view, our colleagues appear to be willing to close the door

to a Fourth Amendment claim that could stem from the government

accessing a database containing continuous video footage of every

home in a neighborhood, or for that matter, in the United States

as a whole.      In light of the Supreme Court's warning that "as

'[s]ubtler and more far-reaching means of invading privacy have

become available to the [g]overnment,'" courts are "obligated


at issue here. See, e.g., California v. Greenwood, 486 U.S. 35,
37, 41 (1988); New York v. Class, 475 U.S. 106, 107, 114 (1986);
United States v. Dionisio, 410 U.S. 1, 3, 14 (1973); United States
v. Mara, 410 U.S. 19, 21 (1973).

                                    - 50 -
. . . to ensure that the 'progress of science' does not erode

Fourth   Amendment      protections,"       Carpenter,    138    U.S.     at      2220

(quoting Olmstead v. United States, 277 U.S. 438, 473-74 (1928)

(Brandeis,     J.,    dissenting)),    we    are    not   as    willing      as   our

colleagues to preclude categorically such Fourth Amendment claims.

                                      IV.

           Our conclusions to this point do not, however, suffice

to   support    the    conclusion     that    the    surveillance       at     issue

constituted a search. We still must address whether the government

"contravene[d]" the objectively reasonable expectation of privacy

that the defendants possessed, such that the government engaged in

a search by accessing a record of that surveillance.                    Carpenter,

138 S. Ct. at 2217.      The portion of the Katz inquiry that concerns

what contravenes a reasonable expectation of privacy is a necessary

one for us to undertake because "[t]he obtaining of information is

not alone a search unless it is achieved by . . . a trespass or

invasion of privacy." Jones, 565 U.S. at 408 n.5 (emphasis added).

           In opposing the defendants' motions to suppress in the

District Court, the government did not distinguish between the

portions of the Katz inquiry that concern the expectation of

privacy and the portions that concern contravention.                It was only

in the motion to reconsider that the government filed after the

District Court's ruling finding that a search had occurred that

the government developed an argument that focused on the means of

                                    - 51 -
the surveillance rather than the public exposure of what was

subject to that surveillance.        The government contended in that

motion that "[t]here was no unique or new technology used in the

investigation   that    implicated     the     concerns        of   Carpenter,"

(capitalization altered), because the surveillance at issue merely

involved the use of a digital camera.          Then, both in its briefing

to the panel on appeal and in its briefing to our full court in

connection with the rehearing en banc, the government augmented

that contention by emphasizing other attributes of the means of

surveillance to support the contention that the defendants could

not satisfy the contravention portion of the Katz test.

          In addressing the assertions about contravention that

the government now makes, we must keep in mind a point related to

the one that we made in connection with our discussion of the

antecedent   portions   of   the   Katz     test   --   that    the   means   of

surveillance that the government used here did not permit merely

the observation from afar of the curtilage of the Hadley Street

residence.   Nor did those means involve merely the use of a digital

camera such that they permitted what transpired there simply to be

recorded digitally.     Rather, those means involved the long term,

remote use of a digital video camera affixed to a utility pole and

thus permitted the government to acquire an instantly searchable,

perfectly accurate, and thus irrefutable digital compendium of the

whole of what visibly occurred over a period of the government's

                                   - 52 -
choosing (and thus seemingly without limit as to duration) that

ended up lasting eight months.           Moreover, those means enabled the

government to access that record for a criminal investigatory

purpose   in   a   manner   that   was    not   only   cheap   and   remarkably

efficient but also impossible for the target of the surveillance

to evade through precautions that one may be expected to take in

response to the possibility of "casual, accidental observation,"

Ciraolo, 476 U.S. at 212.

           Notably, the government makes no contention otherwise in

arguing that, even still, this means of surveillance did not

contravene the defendants' claimed expectation of privacy in the

aggregate of what transpired in the curtilage of the Hadley Street

residence that was visible to the camera over the course of many

months or, at least, did not do so in any way that would render

this means of surveillance a search.            And, we note, the government

presses for us to credit this means-of-surveillance-based ground

for ruling that no search occurred even if we were to accept what

the government vigorously disputes: that the defendants' claimed

expectation of privacy in that aggregate is one that society is

prepared to accept as reasonable.             We decline to do so.

                                         A.

           To get our bearings, it helps to start our analysis of

the "contravention" portion of the inquiry by reviewing what

Carpenter had to say about why "the [g]overnment's acquisition of

                                    - 53 -
the cell-site records" contravened                 the defendant's reasonable

expectation    in    the   whole    of    his    movements      in   that    case   and

therefore constituted a search.                Carpenter, 138 S. Ct. at 2223.

Carpenter, after all, is the only case in which the Court has

addressed    the    contravention        portion    of    the    Katz   inquiry     in

connection    with    a    contention     that     the    long-term,        electronic

surveillance of an individual's publicly visible movements is not

a search.     It is thus a singularly instructive guide to us here,

despite the distinct factual context in which the issue arose

there.

            It is also worth noting in this regard that the Court,

in considering whether the surveillance at issue in Carpenter

"contravened" the defendant's reasonable expectation of privacy,

conducted that inquiry at the point at which the government

"accessed" the CSLI.         Carpenter, 138 S. Ct. at 2219.                 Thus, the

Court did not consider whether or how the government ultimately

utilized the seven days' worth of CSLI that it "accessed."                      Id. at

2217 n.3.

            Carpenter recognized that it was confronting a "new

phenomenon"    brought      on     by    the     advent    of    once       unimagined

surveillance technology.           Id. at 2216.      It recognized, too, that

it needed to "tread carefully . . . to ensure that [it] d[id] not

'embarrass the future.'"            Id. at 2220 (quoting Nw. Airlines,

Inc. v. Minnesota, 322 U.S. 292, 300 (1944)).                   But, it also noted

                                        - 54 -
that, as we have already mentioned, it was "obligated -- as

'[s]ubtler and more far-reaching means of invading privacy have

become available to the        [g]overnment'   -- to ensure that the

'progress    of    science'    does   not   erode   Fourth   Amendment

protections."     Id. at 2223 (first alteration in original) (quoting

Olmstead, 277 U.S. at 473-74 (Brandeis, J., dissenting)).

            Applying those principles, Carpenter concluded that "the

progress of science has afforded law enforcement a powerful new

tool to carry out its important responsibilities [but which also]

risk[s] [g]overnment encroachment of the sort the Framers, 'after

consulting the lessons of history,' drafted the Fourth Amendment

to prevent."    Id. (quoting Di Re, 332 U.S. at 595).   And, in coming

to that conclusion, we note, the Court carefully examined the

precise new surveillance tool before it in combination with the

way in which that tool was employed in the case at hand, "tak[ing]

account of more sophisticated" versions of that tool "already in

use or in development."       Id. at 2218 (quoting Kyllo, 533 U.S. at

36). Moreover, the Court pointed to various aspects of that tool's

features that, at least in combination, demonstrated that the tool

posed a concerning risk to the constitutional balance, at least

when used to acquire the quantum of information covering the

expanse of time that was there at issue.

            Carpenter emphasized, in this connection, "the deeply

revealing nature of CSLI."       Id. at 2223.    Here, the Court drew

                                  - 55 -
upon its own explanation of why the movements tracked by the CSLI

that the government accessed from the defendant's wireless carrier

over   the   period   in    question    revealed   in   the   aggregate   the

"privacies of life."       Id. at 2217 (quoting Riley, 573 U.S. at 403).

The Court pointed out in this regard that the CSLI that the

government accessed provided an "intimate window into a person's

life," id. at 2217, due to the "depth, breadth, and comprehensive

reach" of such CSLI, id. at 2223.               As the Court explained,

"[m]apping a cell phone's location over the course of [several

months] provides [the government with] an all-encompassing record

of the holder's whereabouts" that is akin to "achiev[ing] near

perfect surveillance, as if [the government] had attached an ankle

monitor to the phone's user."          Id. at 2217-18 (quoting Jones, 565

U.S. at 415 (Sotomayor, J., concurring)).

             Notably, the Court also drew support for this aspect of

its analysis from the reasoning of the five concurring Justices in

Jones, as they had emphasized the comprehensive nature of the

information that the GPS device at issue there had permitted the

government to acquire in finding that the government's decision to

use that device to collect twenty-eight days' worth of GPS data

regarding the defendant "impinge[d] on" the defendant's reasonable

expectation of privacy.         id. (quoting Jones, 565 U.S. at 430

(Alito, J., concurring in the judgment)); see also Jones, 565 U.S.

at 415 (Sotomayor, J., concurring) ("GPS monitoring generates a

                                   - 56 -
precise, comprehensive record of a person's public movements that

reflects   a   wealth    of   detail     about     [a   person's]   . . .

associations. . . .     The government can store such records and

efficiently mine them for information years into the future.");

Jones, 565 U.S. at 428-29 (Alito, J., concurring in the judgment

joined by three Justices) (describing various new technologies

that engage in "constant monitoring" and are thus able to track a

person's "daily movements").       Indeed, the Court in Carpenter

pointed out that the tracking effectuated by the collection of the

CSLI "partakes of many of the qualities of the GPS monitoring we

considered in Jones," as the Court explained that "cell phone

location information," too, is "detailed" and "encyclopedic."

Carpenter, 138 S. Ct. at 2216.

           Carpenter emphasized, as well, the relative ease with

which this new surveillance tool afforded the government access to

an intimate and comprehensive window into a target's life.             By

requesting CSLI from a wireless carrier, the Court explained, "the

[g]overnment can access [a] deep repository of historical location

information at practically no expense."          Id. at 2218.   The Court

further noted that the "repository" of CSLI, once accessed by the

government from a wireless carrier, is not "limited by . . . the

frailties of recollection" and that, as a result, it "gives police

access to a category of information otherwise unknowable."            Id.

In addition, the Court noted that CSLI is "effortlessly compiled."

                                - 57 -
Id. at 2216.     And, in doing so, the Court once again mirrored the

language from the Jones concurrences.             Id. at 2218.

           Finally, in determining that the government's accessing

of the seven days' worth of CSLI from the defendant's wireless

carrier contravened the defendant's               reasonable expectation of

privacy and so constituted a search, Carpenter emphasized a feature

of that CSLI that arguably differentiated it from the GPS-tracker

information that the government had acquired through its own real-

time    tracking      of     the   defendant's    movements      in    Jones:     the

information had a "retrospective quality."               Id.   The Court pointed

out that "because location information is continually logged for

all of the 400 million devices in the United States -- not just

those   belonging      to     persons    who   might    happen   to    come     under

investigation -- this newfound tracking capacity runs against

everyone."      Id.    Thus, the Court noted, "[w]hoever the suspect

turns out to be, he has effectively been tailed every moment of

every day for five years" with no reasonable ability to take

countermeasures to avoid that surveillance as a "cell phone [is]

'almost a feature of human anatomy.'"             Id. at 2218, 2219 (quoting

Riley, 573 U.S. at 386).                In other words, this surveillance

technology      was        especially     threatening     to     the    reasonable

expectation of privacy in the whole of one's movements in public

because    of   "the        inescapable    and   automatic       nature   of      its

collection."     Id. at 2217.

                                        - 58 -
            Consistent    with   the    Court's     stated   concern        about

ensuring that new technological enhancements to law enforcement's

surveillance capacity do not "erode" the basic protection that the

Fourth Amendment guarantees,         the Court also      made a point of

comparing these features of this means of pursuing a criminal

investigation with less souped-up ones.             Id. at 2223.     In this

regard, the Court, again mirroring the language of the                       five

concurring Justices in Jones, explained that the accessing of

historical CSLI by the government is "remarkably easy, cheap, and

efficient compared to traditional investigative tools" because the

government by doing so acquires a capacity to easily mine "the

exhaustive    chronicle    of    location   information"     that      is    not

comparable to the capacity it has when relying on "traditional,

investigative tools."       Id. at 2217-18 ("[L]ike GPS monitoring,

cell phone tracking is remarkably easy, cheap, and efficient

compared to traditional investigative tools."); see also Jones,

565 U.S. at 415-16 (Sotomayor, J., concurring) ("[B]ecause GPS

monitoring is cheap in comparison to conventional surveillance

techniques, . . . it evades the ordinary checks that constrain

abusive law enforcement practices."); Jones, 565 U.S. at 429

(Alito, J., concurring in the judgment) ("Devices like the [GPS

device] . . .   make     long-term     monitoring    relatively     easy      and

cheap.").



                                   - 59 -
                 The Court was careful, moreover, to caveat that the

concerns         presented    by     unconventional,      aggregative      electronic

surveillance -- like the accessing of the historical CSLI at issue

in   Carpenter       --   did      not   apply   to   "conventional      surveillance

techniques and tools, such as security cameras."                         Id. at 2220.

And, the Court similarly explained that it was withholding judgment

about      how    "business     records,"        other   than   CSLI,    "that    might

incidentally         reveal        location      information"      fit     into     the

conventional-discrete/unconventional-aggregative                   dichotomy       that

it described.         Id.18

                                            B.

                 There is no doubt, as our colleagues point out, that the

factual context presented here differs in certain respects from

the one that the Court confronted in Carpenter and that it does so

in ways that have some bearing on the contravention portion of the

Katz inquiry. Most notably, the Court had to address there whether

the so-called third-party doctrine provided a reason to conclude

that the government's accessing of the seven days' worth of the

defendant's historical CSLI did not contravene the expectation of

privacy that the Court had recognized that the defendant had in


      18It is possible that it is not useful to disentangle the
"contravention" and the "objective" portions of the "expectation
of privacy" component of the Katz inquiry from one another. But,
we read Carpenter to suggest that it is useful to consider the
contravention portion of the inquiry separately, and so do so. As
far as we can tell, nothing of substance turns on that choice here.

                                          - 60 -
what that tranche of CSLI contained.        See id. at 2216-17.     After

all, in Carpenter, the government had accessed information that it

had not created through its own surveillance; it had accessed

information that it had requested from a third-party to which that

collection of information had already been disclosed.          Thus, the

disclosure to that third-party could be thought to have destroyed

whatever privacy expectation the defendant might otherwise have

possessed.   Id.    The Court thus identified the various features of

the surveillance canvassed above at least in part to justify not

extending the third-party doctrine to the case at hand, despite

the fact that the doctrine had been held to apply to, for example,

bank records, which are themselves quite revealing, see United

States v. Miller, 425 U.S. 435, 443 (1976).

          We, of course, have no such issue regarding the third-

party doctrine to address.     The government here accessed a digital

compendium that it created on its own and that was not disclosed

in advance to any other party.          In that respect, the case for

concluding   that    the   government     contravened   the   defendants'

reasonable    expectation      of   privacy      is     seemingly    more

straightforward than it was for concluding similarly with the

respect to the reasonable expectation of privacy of the defendant

in Carpenter itself.

          At the same time, Carpenter, by its own terms, is not

limited to situations in which the third-party doctrine is in play,

                                 - 61 -
despite what our colleagues suggest.                      Carpenter, 138 S. Ct. at

2217.       Concur. Op. at 113-14.                  Indeed, in the paragraph of

Carpenter that describes how the decision is a "limited one," the

Court      expressly       does   not     limit     its    decision    to    only    those

situations in which the third-party doctrine is implicated.                              Id.

at 2220; see also id. at 2217 ("Whether the [g]overnment employs

its own surveillance technology as in Jones or leverages the

technology      of     a    wireless      carrier,        we   hold   that . . . [t]he

location information obtained from Carpenter's wireless carriers

was the product of a search.").

              It    follows,      then,      that     Carpenter's     analysis      of   the

contravention issue also bears on whether a means of electronic

surveillance utilized by the government itself is a means that

"contravenes" a reasonable expectation of privacy.                          The question

for   us    here,    therefore,         is    how     Carpenter's     analysis      of   the

contravention question bears on our analysis of that question,

even though the third-party doctrine is not at issue.

              In addressing that question, we must be cautious about

responding to this means of surveillance in a manner that would

"embarrass the future," id. at 2220 (quoting Nw. Airlines, 322

U.S. at 300), by needlessly stripping government of a potentially

useful surveillance tool insofar as that tool -- even if newfangled

-- does not threaten to erode the vital protections that the Fourth

Amendment provides any more than longstanding but somewhat-updated

                                             - 62 -
versions of more pedestrian, surveillance techniques would.                               At

the same time, though, we must not lose sight of the fact that the

Fourth Amendment was drafted with the "central aim of . . .

'plac[ing]      obstacles    in    the      way    of    a    too     permeating   police

surveillance,'" id. at 2214 (quoting Di Re, 332 U.S. at 595), and

that courts must "assure [] preservation of that degree of privacy

against government that existed when the Fourth Amendment was

adopted" in assessing evolving technologies that threaten that

degree of privacy, id. (alteration in original) (quoting Kyllo,

533 U.S. at 34).

               Moreover, we must attend to the fact that Carpenter, as

we have pointed out, explained that it was a "narrow ruling" that

did not apply to "conventional surveillance techniques."                           Id. at

2220.    And, we must also take account of the fact that Carpenter's

caveat on that score accords with Carpenter's observation that

government conduct that "contravenes" a reasonable expectation of

privacy    "generally"      --     and      thus    not       necessarily     always      --

constitutes a search.         Id. at 2213 (emphasis added).

               With those considerations in mind, we conclude, as we

will next explain, that many of the same reasons that Carpenter

relied    on    to   find   that      the    government         had    contravened       the

reasonable      expectation      of   privacy       at       issue    there   --   and    so

conducted a search -- equally support the conclusion that the

government did the same in this case.                     For, while the databases

                                         - 63 -
that the government accessed in the two cases are not identical,

the differences between them are not of a kind that warrants an

outcome   here   opposite    to   Carpenter's   with   respect   to   the

contravention issue.

                                    1.

           For starters, there is little doubt that the record

generated over the months-long expanse of time by the digital pole

camera in this case is "deeply revealing" of the "privacies of

life."    Carpenter, 138 S. Ct. at 2217, 2223 (quoting Riley, 573

U.S. at 403).    Like the seven days' worth of the historical CSLI

accessed by the government in Carpenter, the digital videologue

that was created here provides an "intimate window into [the

defendants'] li[ves]."      Id. at 2217.

           That is so, in part, due to the "depth, breadth, and

comprehensive" reach of the pole camera's gaze, id. at 2223,

trained as it was on the front curtilage of the Hadley Street

property over eight months and capable as it was of retaining in

full -- and in readily searchable form -- all that it espied for

as long as it looked.       Indeed, while the camera at issue here

records live images, the CSLI at issue in Carpenter merely reveals

a dot on a map for a single person.

           That is also so, because, as we explained in connection

with the reasonable expectation of privacy portion of the inquiry,

the focus of the pole camera's recording -- the front curtilage of

                                  - 64 -
the defendants' residence -- implicates the home, which is "[a]t

the very core of the Fourth Amendment."         Kyllo, 533 U.S. at 31

(internal quotation marks omitted).       Every person has the right to

"retreat into [and enjoy] his own home and there be free from

unreasonable governmental intrusion."         Jardines, 569 U.S. at 6

(quoting Silverman, 365 U.S. at 511).         And, for good reason, as

our home (curtilage included) is often the center of our lives: it

is where we always return to, where our friends, family, and

associates visit, where we receive packages and mail, and where we

spend a good deal of time.     Observing the movements in front of a

home for months, therefore, can reveal quite a lot about a person

--   at   the   very   least   "familial,    political,   professional,

religious, and sexual associations," Carpenter, 138 S. Ct. at 2217

(quoting Jones, 565 U.S. at 415 (Sotomayor, J., concurring)) --

and perhaps to a greater extent than even a substantial swath of

one's historical CSLI.

           There is similarly little doubt that, like the type of

surveillance at issue in Carpenter, the type of surveillance at

issue here is "easy, cheap, and efficient" relative to its pre-

digital substitute.    Id. at 2217-18.      The government can initiate

the surveillance -- and then carry it through to completion -- for

a pittance relative to what a traditional stakeout would cost in




                                 - 65 -
terms of time and expense, to say nothing of the reduction in the

risk of detection that this means of surveillance makes possible.19

          The   digital   pole   camera   recording   here,   given   the

substantial expanse of time that the digital record encompasses,

is also an unusually efficient tool of surveillance in another



     19 Our colleagues suggest that the long-term use of a pole
camera is not "easy, cheap, and efficient" because such
surveillance is "not cost-free." Concur. Op. at 113. True, the
use of a pole camera comes with a cost (as does the use of a GPS
tracker and the receipt and review of CSLI). But, there is no
basis on this record for concluding that the cost is a great one,
as our colleagues themselves also point out by emphasizing how
inexpensive cameras are for the everyday consumer.
     Our colleagues do suggest that while it may be inexpensive to
use a single pole camera to create a searchable record, replicating
that surveillance by "[p]lacing and maintaining . . . millions of
pole cameras" to compile a database of "years of video" is not.
Concur. Op. at 113 n.39. But, our colleagues do not explain why
the ease with which the government can replicate the surveillance
is the relevant comparator for purposes of determining whether a
surveillance technique is cheap. Indeed, Carpenter's reliance on
the Jones concurrences in explaining why CSLI is "easy, cheap, and
efficient" relative to past, conventional technologies suggests
the opposite.    Carpenter, 138 S. Ct. at 2217-18.      As we have
described, in Jones, the concurrences were concerned with the
resource constraints that make tailing a single individual for a
long period impractical -- at no point did the concurrences in
Jones consider whether it would be "easy, cheap, and efficient" to
use a GPS tracker tail every person in the United States for every
hour of every day. See Jones, 565 U.S. at 415-16 (Sotomayor, J.,
concurring); id. at 429 (Alito, J., concurring in the judgment).
     In any event, the relevant question after Carpenter is not
whether a technology is cost-free. It is whether the efficiencies
afforded by the surveillance tool give rise to the substantial
risk that what had been at best a most rare prospect of
surveillance will become more routine and thereby upend the balance
between security in the private realm and order that the Fourth
Amendment strikes. We see no reason to doubt that the efficiencies
of this tool are of that sort.

                                 - 66 -
way:   it is easily searchable -- especially when, considering the

"more sophisticated [versions of this technology] that are already

in use or in development," id. at 2218-19 (quoting Kyllo, 533 U.S.

at 36), the ability to utilize facial recognition and other forms

of visual search technologies is factored into the searchability

of this record.   See also Riley, 573 U.S. at 381, 385 (considering

the appropriateness of extending the search-incident-to-arrest

doctrine to "modern cell phones" with "smart" features even though

the phone at issue in one of the two cases on appeal was a "flip

phone" with none of those "smart" features).   The ease with which

a voluminous digital record may be mined to yield otherwise hidden

information, when combined with the capacity for that record to be

stored (given cloud-based computing), makes it distinct from its

analog analogues.    One need only imagine the officer tasked with

reviewing month three of a collection of eight months of VHS tapes

-- assuming that she could retrieve them in a timely fashion from

the warehouse -- to see how distinct the digital repository before

us is.

            Finally, the accessing by the government of the pole

camera-generated, digital video record here is also similar to the

accessing by the government of the CSLI in Carpenter in the third

way that Carpenter identified as salient to the contravention

inquiry:    the means of evading the creation of the record are not

feasible.   As the Court recognized in Carpenter, CSLI is generated

                               - 67 -
"several times a minute" "[e]ach time the phone connects to a cells

site" -- "even if the owner is not using one of the phone's

features."   Carpenter, 138 S. Ct. at 2211.         The only way to avoid

generating CSLI is to not use a cell phone, which the Court

recognized was simply not a feasible precaution for a person

functioning in today's society.      Id. at 2218.

           Evading the pole-camera surveillance here -- contrary to

our colleagues' suggestion -- demands no less unreasonable efforts

to thwart it.     Nor is a homeowner likely to be placed on notice

that the government is surveilling the property via pole camera,

because, by definition, such surveillance is clandestine. In fact,

a homeowner need not be on notice of even his own illegal activity

to be subjected to this type of watch.          By the government's own

theory, no level of suspicion is needed to utilize a pole camera.

           To be sure, a well-constructed fence or craftily planted

hedgerows may enable the homeowner to block the gaze of a hidden

camera   placed   at   street   level,   to   the   extent   financial   and

regulatory constraints make either countermeasure realistic.             But,

the saying, "show me a wall and I'll show you a ladder" comes to

mind.    We must assume that the government would choose to place

the camera at a height sufficient to surmount whatever vertical

barrier would obstruct its view.         Thus, the only countermeasures

certain to work -- never leaving the house or enclosing the

curtilage to make it effectively part of the inside of the house

                                  - 68 -
-- are at least as unreasonable to expect a person to take as

leaving home without a cell phone.

           That said, the comparison to the government's accessing

of the CSLI in Carpenter is not a perfect one.          CSLI is created by

wireless carriers as part of the provision of cell-phone service.

As a result, any law-enforcement accessing of historical CSLI from

a wireless carrier has a "retrospective quality." For this reason,

in accessing the CSLI at issue in Carpenter, the Court emphasized,

the government was able to overcome the "dearth of records and the

frailties of recollection" and was limited instead only by "the

retention policies of the wireless carriers."       Id.

           The accessing of that trove of historical data was in

that respect more concerning than even the government's use of

CSLI to track a person's movements in real time.               Id. at 2220.

The   accessing   of   the   historical   CSLI   gave    the    government,

instantly, information that the government did not even know that

it needed and so would never have collected on its own.

           By contrast, because the government set up the pole

camera in this case, it follows, as our colleagues emphasize, that

the government must have had some reason to have done so.           Concur.

Op. at 113-14.    In that sense, the accessing of the record of the

"privacies of life," id. at 2214 (quoting Boyd, 116 U.S. at 630),

follows a decision by the government to make the record in real

time in a way that the accessing of the historical CSLI from the

                                 - 69 -
wireless carrier in Carpenter did not.          See also Tuggle, 4 F.4th

at 525 ("The government had to decide ex ante to collect the video

footage by installing the cameras.").

             But, we do not understand Carpenter to suggest that the

creation of a searchable digital record that perfectly accounts

for the whole of the movements of a person over a long period of

time contravenes a reasonable expectation of privacy -- and thereby

effects a search -- only when that record was created before the

government wished to have it.         Cf. Carpenter, 138 S. Ct. at 2217

("Whether the [g]overnment employs its own surveillance technology

. . . or leverages the technology of a wireless carrier, we hold

that an individual maintains a legitimate expectation of privacy

in the record of his physical movements.").          Indeed, it is hard to

understand why it would be less destructive of the "degree of

privacy" that existed at the time of the Founding, id. at 2214, to

have   the    government   directly    engage   in   scooping   up   visual

information about all that occurs in front of a residence over a

long period of time than to have the government selectively request

that information from a private actor who had undertaken its own

collection effort to amass a wealth of data, id. at 2218.

             We recognize that democratic pressures may, of their own

force, constrain the widespread use of this means of surveillance.

But, the risk that this form of surveillance, given how cheap,

easy, and efficient it is, would upset the Framers' balance if

                                 - 70 -
permitted to be deployed unrestrained by the Fourth Amendment is

clear enough.   There appears to be little in the nature of the

technology itself that would stop the government from choosing to

replicate the form of surveillance at issue here widely.   Nor does

the government give us reason to have confidence that limits either

practical or legal are sure to restrain its use.        Indeed, it

asserts that it need not have even a modicum of suspicion to engage

in the surveillance at issue here.20

          The concern, then, is real that, in time, this form of

surveillance could become a means by which the "society" to which

we look for guidance in determining what "expectations of privacy"

are worthy of constitutional concern would become a society that

would no longer afford privacy the kind of protection that the

Fourth Amendment has long been understood to provide it.        See

Tuggle, 4 F.4th at 527-28 (explaining that "if current technologies

are any indication, . . . technological growth will predictably

have an inverse and inimical relationship with individual privacy

from government intrusion, presenting serious concerns for Fourth


     20 Our colleagues propose a constraint of their own:      They
suggest that "creat[ing] anything approaching cellular service
providers' databases" for pole-camera footage "would entail such
an enormous expenditure of scarce resources as to ensure that would
never happen." Concur. Op. at 113 n.39. But, we are hesitant to
so casually dismiss as impossible the notion that the government
may not be surgical in the use of pole-camera surveillance in the
future, as the government has collected and analyzed immense
amounts of information in the recent past, see, e.g., Am. C.L.
Union v. Clapper, 785 F.3d 787, 796-97 (2d Cir. 2015).

                              - 71 -
Amendment protections" because "once society sparks the promethean

fire -- shifting its expectations in response to technological

development -- the government receives license . . . to act with

greater constitutional impunity").         For, while pole cameras are

not currently in use today by law enforcement to monitor the front

of every home, or even every home in a neighborhood, see, e.g.,

Paul Mozur & Aaron Krolik, A Surveillance Net Blankets China's

Cities, Giving Police Vast Powers, N.Y. Times (Dec. 17, 2019),

https://www.nytimes.com/2019/12/17/technology/

china-surveillance.html,       Carpenter   emphasized   that   courts   are

"obligated -- as '[s]ubtler and more far-reaching means of invading

privacy have become available to the [g]overnment' -- to ensure

that the 'progress of science' does not erode Fourth Amendment

protections," Carpenter, 138 S. Ct. at 2223 (first alteration in

original) (quoting Olmstead, 277 U.S. at 473-74 (Brandeis, J.,

dissenting)).

          Moreover, even though the government created the digital

record at issue in this case, the accessing of it by the government

still shares many of the features that Carpenter pointed to in

expressing   concern   about    the   "retrospective    quality"   of   the

government's accessing of historical CSLI.          Id. at 2218.        The

government claims that it can set up an unmanned digital video

pole camera for law enforcement purposes without a warrant or even

any constitutionally required showing of a predicate in front of

                                  - 72 -
any   --   and   by    extension   all     --   homes   and    let   the   camera

continuously record for eight months.               And, Carpenter indicates

that the    point at which we consider whether the pole-camera

surveillance "contravened" a reasonable expectation of privacy is

the point at which the government "accesses"                   -- rather than

produces -- the record.        Id. at 2219.         Therefore, the resulting

pole-camera-generated record, if of sufficient duration, is like

historical CSLI in that it also can give the government the ability

both to "travel back in time" with little expense to witness with

perfect precision activities that turn out to be of any focused

interest to law enforcement only upon reflection and to do so

"effortlessly" in a way that precursor methods of home surveillance

practically could not.       Id. at 2216, 2218.

                                       C.

            Notwithstanding        these        similarities     between     the

surveillance means used in this case and the means at issue in

Carpenter, the government contends that Carpenter's statement that

it was not "call[ing] into question conventional surveillance

techniques and tools, such as security cameras" precludes us from

extending its reasoning to find the kind of contravention of a

reasonable expectation of privacy that would show a search to have

occurred here.        Id. at 2220.    But, we are not persuaded by this

contention either.



                                     - 73 -
                                     1.

           The government contends that the use of the pole camera

constituted a "conventional surveillance technique[]" and that

Carpenter was careful to exclude all such techniques from the ambit

of its decision.     Id.    The government explains that "cameras with

comparable capabilities [have been] employed by law enforcement"

since around 1970.         As a result, the government argues, a pole

camera is merely a specific manifestation of a familiar policing

tactic and so is not akin to the CSLI at issue in Carpenter.

           We first must note that a video camera from 1970 -- or

even 1987 as our colleagues suggest -- is by no means equivalent

to the digital pole camera utilized here and the searchable,

electronic record that it produced.21       But, even to the extent that

the   government's    argument     rests    on   relatively   contemporary

versions of the pole camera -- like the digital video pole camera

utilized in Bucci, for example, 582 F.3d at 116 -- we are not

convinced.   We do not read Carpenter to state that any technology

utilized in the decade before that decision is automatically a

"conventional surveillance technique."           Such a conclusion would



      21To highlight one significant difference, the cameras then
could not have streamed the video footage to a website; a law
enforcement officer would have had to physically change the tapes.
For another, the footage produced was not "searchable": an officer
would have to view personally the footage to glean anything from
it -- a significant undertaking that would diminish the usefulness
of the surveillance and make it much more akin to a stakeout.

                                   - 74 -
conflict with the reality of the technology in Carpenter itself:

cell-phone towers, after all, had been erected decades before

Carpenter itself was decided, see, e.g., Jon Van, Chicago goes

cellular,          Chi.           Trib.           (June        3,         2008),

http://www.chicagotribune.com/nation-world/chi-chicagodays-

cellular-story-story.html, and the location records from those

towers were utilized by law enforcement as early as 2001, see

United States v. Forest, 355 F.3d 942, 947 (6th Cir. 2004), vacated

sub nom. Garner v. United States, 543 U.S. 1100 (2005).                  (Bucci,

a careful reader may recall, was decided nearly a decade later.)22

            In   addition,   the    government      points    to    nothing   that

indicates that it is a relatively common occurrence to have all

the   activities    in    front    of     one's   residence    surveilled     and

permanently recorded by digital video cameras.23                   In fact, the


       To that same point, we disagree with our colleagues that
      22

the Court aimed to include any form of surveillance of which it
was aware, assuming that the Court was aware of the warrantless
use of pole cameras to conduct long-term 24/7 surveillance of
homes, within its reference to "conventional surveillance
techniques and tools," Carpenter, 138 S. Ct. at 2220. Concur. Op.
at 107-08.
       Many of the decisions that the government and our colleagues
      23

cite that involve the use of a video pole camera, nearly all of
which were decided in the last decade, do not mention whether the
pole camera in question was surveilling a residence or, if so, for
how long. See, e.g., United States v. Pardo, No. 2:18-CR-00063-
GZS, 2019 WL 4723751, at *1 (D. Me. Sept. 26, 2019) ("On February
23, 2018, by way of a pole camera, agents observed a gray Toyota
Tundra with a Massachusetts license plate arrive at one of
Bellmore's places of business in Lewiston."). And, the few cases
that are analogous hardly establish that the use of a pole camera


                                    - 75 -
government acknowledges -- as it must -- that "there appears to be

little published information concerning the prevalence of case-

specific pole cameras like the one here."

          We also are not persuaded by the government's various

examples regarding the deployment of video camera technology in

other contexts.   Notably, none references government-installed

hidden video cameras recording homes on residential streets and

permanently storing the ensuing video footage, let alone for the

purpose of carrying out a targeted criminal investigation rather

than incidentally for some other purpose.24



to monitor all of the activities visible in the front curtilage of
a home for a prolonged period was a routine or "conventional"
technique.   See United States v. Bregu, 948 F.3d 408, 411 (1st
Cir. 2020) (describing seven months of pole-camera surveillance of
a residence); United States v. Moore, 281 F.3d 1279, 2001 WL
1692476, at *1 (5th Cir. Nov. 27, 2001) (unpublished table
decision) (describing one year of pole-camera surveillance in
front of a home); United States v. Carraway, 108 F.3d 745, 748
(7th Cir. 1997) (using a pole camera to surveil for 45 days a
trailer that the defendant resided in). Moreover, the many civil
cases that find the long-term recording of a neighbor's activities
in the curtilage of the neighbor's home tortious only seem to
reinforce the conclusion that long-term video surveillance of the
front curtilage of a home is not a typical occurrence. See, e.g.,
Wolfson, 924 F. Supp. at 1413; Gianoli, 563 N.W.2d at 568; Jones,
No. B135112, 2002 WL 853858; Mangelluzzi, 40 N.E.3d at 588.
     24  For example, to support its contention that this
"traditional type of surveillance camera . . . has been in use for
nearly five decades," (capitalization altered), the government
identifies news articles that indicate that government-operated
cameras were "installed in the center of Olean, New York, as a
demonstration project" to guard "the main street" there in 1968,
and "three fixed cameras . . . [were] placed in Times Square" in
1973. No reference is made to cameras that surreptitiously collect


                             - 76 -
          Finally, the government asserts that "camera systems

also are employed in residential areas, parking lots, and on public

transportation systems."    But, it cites to a single source that,

in discussing the surveillance of "residential areas," appears to

be discussing private, prominent surveillance cameras employed by

either private property owners       to keep watch over their own

property in order to deter crime or neighborhood groups that use

"CCTV schemes [to] cover all public areas, such as streets," for

the same purpose.25    Again, no mention is made of the use, let




months of footage of       the   curtilage   of   homes   for   criminal
investigatory purposes.
     Similarly, to support the contention that there are numerous
"public    surveillance    cameras    serving    law    enforcement
purposes . . . in municipalities around the United States," the
government points us to "the approximately 2,000 cameras operated
by the Chicago Police department," which the government notes are
"highly visible and typically accompanied by both signage and blue
flashing lights."    But, the government does not undertake to
explain whether (or, if so, to what extent) the Chicago cameras -
- or those in any other jurisdiction -- are used surreptitiously
to surveil private residences and the curtilage of them. In fact,
the report cited by the government in this discussion describes
Chicago's cameras as a "public surveillance system" that utilizes
"highly visible" cameras that provide "real-time footage from
[areas] located throughout the city," including in "the Humboldt
Park neighborhood" and "the West Garfield Park neighborhood."
Nancy G. La Vigne et al., Urban Institute Justice Policy Ctr.,
Evaluating the Use of Public Surveillance Cameras for Crime Control
and Prevention, at ix (2011).
     25 See    Eric L. Piza et al., CCTV Surveillance for Crime
Prevention:    A 40-Year Systemic Review with Meta-Analysis, 18
Criminology   & Pub. Pol'y 135 (2019) (discussing study's conclusion
that "CCTV    schemes in residential areas were associated with
significant   crime reductions" but also explaining that "flashing


                                 - 77 -
alone    widespread     use,     of   surveillance       camera    technology     to

surreptitiously surveil the front curtilage of the homes of others

over a long period for a criminal investigatory purpose.

               We thus are unpersuaded by the government's argument

that    Carpenter's    analysis       does   not   apply    to    the   pole-camera

recording here because it is a form of conventional surveillance.

Even if a given piece of technological equipment is familiar, what

matters for purposes of the contravention inquiry is the context

of its deployment.       Compare Katz, 389 U.S. 347, 353 (finding that

a person has a reasonable expectation that their conversation will

not be recorded when they use a phone booth), with United States v.

White, 401 U.S. 745, 751-53 (1971) (concluding that a person does

not     have    a   reasonable    expectation       of     privacy      that   their

conversation will not be recorded by the person to whom they are

speaking even when the recording device is hidden).                     Compare also

Jardines, 569 U.S. 1, 11-12 (holding that a dog sniff for drugs in

the front curtilage of the home is a search), with United States v.

Place, 462 U.S. 696, 707 (1983) (concluding that a drug sniff in

an airport was not a search).           For, "[a]s technology has enhanced

the government's capacity to encroach upon areas normally guarded

from inquisitive eyes," we must apply the Fourth Amendment to those

technologies to "assure [] preservation of that degree of privacy


lights on top of CCTV cameras" or "signage w[ere] . . . frequently
deployed" to make the presence of such cameras apparent).

                                       - 78 -
against     government   that   existed      when   [that]      Amendment   was

adopted."    Carpenter, 138 S. Ct. at 2214 (second alteration in the

original) (quoting Kyllo, 533 U.S. at 34).

            Thus, accepting that the age-old, manned stakeout --

even if enhanced by the latest in digital cameras -- qualifies as

a conventional surveillance technique, see Knotts, 460 U.S. at

283-85, we cannot agree that the months-long, digital-pole-camera

variant does as well.        The word "conventional" simply does not

readily call to mind as unusual a technique as that.                  We thus

disagree with our colleagues that our reasoning would somehow

deprive the government of the use of an ordinary law enforcement

tool.26

                                      2.

            The government also argues that even if the pole-camera

surveillance    at   issue   here   was    not   necessarily     "conventional

surveillance," a pole camera is a species of "security camera[]."

The government then argues that, for that reason alone, the use of

the   pole-camera    surveillance    at    issue    here   is   necessarily   a

"conventional surveillance technique[]" by Carpenter's lights.

Carpenter, 138 S. Ct. at 2220.               We, however, agree with the



       And, we note, to the extent that our opinion would limit
      26

law enforcement use of the surveillance at issue here, it would
only deprive the government of the ability to utilize that
surveillance technique without the protections that the Fourth
Amendment provides.

                                    - 79 -
defendants that the pole camera trained by law enforcement on their

home for eight months, generating a searchable digital video

database of the activities visible to that camera, is not like the

"security cameras" left unquestioned in Carpenter.

           In   describing   "security cameras" as a "conventional

surveillance technique[]" akin to "other business records that

might incidentally reveal location information," id. at 2220, the

Court is most naturally understood to have been referring to the

familiar "tactic[]" under which police have sought footage from

third parties that had been collected by their security cameras in

the area of a crime.   Carpenter made its one reference to "security

cameras" in the very same sentence that clarifies that the Court

"do[es]   not   disturb"   the   caselaw   that   addresses   a   person's

expectation of privacy in information voluntarily handed over to

third parties, id. (citing Miller, 425 U.S. 435, and Smith, 442

U.S. 735), and just prior to a sentence that clarifies that the

Court is not addressing "other business records," id. (emphasis

added).    In this way, the Court intimated that the "security

cameras" were private security cameras guarding private property.27


     27We also note that the Carpenter petitioner emphasized that,
although the police have long "sought security camera footage" as
an investigatory "tactic[]" employed "prior to the widespread
proliferation of cell phones," that "tactic[]" cannot be compared
to police seeking long-term CSLI -- as this "security camera"
"tactic[]" enabled "law enforcement agents [to] retrieve[] at best
only fragmentary historical location records." Br. for Pet'r at


                                  - 80 -
          We note, too, that the government's briefing to us

highlights   the    fact   that   conventional   security   cameras    are

typically placed so that they are overt -- not hidden or hard-to-

spot, as the camera here was.28      By contrast, cameras utilized for

criminal investigatory (rather than "security") purposes are -- by

definition   --    covertly   placed;   otherwise,   as   our   colleagues

emphasize, Concur. Op. at 110 n.37, that investigatory tactic would

hardly be effective.

          Finally, the Carpenter opinion's passage referencing

"security cameras" is immediately followed by a sentence that




11, 18, Carpenter, 138 S. Ct. 2206 (No. 16-402) (emphasis added);
see also Amicus Curiae Br. for Natl' Dist. Att'ys Ass'n at 26 &
n.17, Carpenter, 138 S. Ct. 2206 (No. 16-402) (explaining that
"police   frequently   contact   multiple  third   parties   with
surveillance capabilities to piece together an individual's
movements," and that under "the third-party doctrine . . . a
defendant would ordinarily have no standing to preclude a third
party from releasing" footage by which an "individual's location
[is] captured on a third party's private security camera, or even
network of cameras").
     28By highlighting this difference, we do not mean to suggest
that a search cannot occur if the pole camera conducting the
surveillance is clearly and obviously placed.      After all, the
government may not circumvent the Fourth Amendment by merely
running ads letting the population know that it is collecting CSLI
for criminal investigations.    See Smith, 442 U.S. at 741 n.5
("Situations can be imagined, of course, in which Katz's two-
pronged inquiry would provide an inadequate index of Fourth
Amendment protection. For example, if the Government were suddenly
to announce on nationwide television that all homes henceforth
would be subject to warrantless entry."). But, we do not rule out
the possibility that, in some circumstances, the obviousness of
the surveillance could play a role in assessing whether the
defendant had a subjective expectation of privacy.

                                  - 81 -
explains that the decision is also not disturbing the authority of

law enforcement to access "other business records that might

incidentally reveal location information."                 Carpenter, 138 S. Ct.

at 2220 (emphasis added).            This reference, too, suggests that even

if the pole camera in question here could, in some scenarios, be

viewed as a "security camera" or a "business record," the camera,

as here used, is not of that kind.                This camera was specifically

placed     so    as   to   "reveal    location    information"       pertaining    to

specific individuals for law enforcement's investigative purposes

-- namely the movements of the defendants in the front curtilage

of the Hadley Street home.             There is nothing "incidental" about

the "location information" regarding the home on which the camera

was trained that the camera revealed.                 Id. at 2220.

                In that sense, the pole camera here appears in stark

contrast to other types of cameras commonly operated by both

private individuals and the government in which the camera fulfills

a   purpose      distinct    from    tracking     a   person's   movements    at    a

particular       residence    and    may   only   record    where    a   particular

individual is on a certain occasion as an incident of the camera's

more general security-related function.29                  Thus, we reject the



       It is for this reason that we disagree with our colleagues
      29

that our conclusion as to what constitutes a "security camera[]"
under Carpenter "would subject the less affluent who live on public
streets . . . to lesser law enforcement than those in wealthy
neighborhoods." Concur. Op. at 110-11. Video cameras, assuming


                                        - 82 -
government's suggestion that Carpenter establishes -- by virtue of

its cursory reference to "security cameras" -- that the accessing

by the government of the record of the whole of the activities

occurring in the curtilage of a home for eight months that the

hidden pole camera here generated does not contravene a reasonable

expectation of privacy in a manner that effects a Fourth Amendment

search.

                                 D.

            Shifting focus, the government suggests that even if

everything that we have said in applying Carpenter to this case so

far is correct, Carpenter is not the Supreme Court precedent that

should control our analysis of the contravention portion of the

Katz inquiry.     The government contends that Carpenter concerned

technology that tracks one's movements in public, while here we

are faced with technology that allows for the ability to view one's

home.     Thus, the government contends, Kyllo, which concerned the

use of advanced heat sensory technology to surveil a private


that they are government operated, could have a purpose
"incidental[]" to "reval[ing] location information," Carpenter,
138 S. Ct. at 2220, such as public safety, that is unrelated to
the monitoring of a particular home for criminal investigatory
purposes.   And, that is true of any neighborhood in which such
cameras are so used.    Moreover, to the extent our colleagues'
concern about excluding this type of surveillance from that
conducted by "security cameras" -- as Carpenter understood that
category -- stems from a worry that bias may infect the targets of
such surveillance, the concern is hard to understand. It would
seem to us that more rather than less constitutional protection
would be -- well -- warranted if that were the concern.

                               - 83 -
residence, is the most relevant Supreme Court precedent for present

purposes.       See Kyllo, 544 U.S. at 40.

            The government argues in this regard that Kyllo created

a bright line rule that only technologies that "explore details

that would previously have been unknowable without a physical

intrusion" into a suspect's home raise Fourth Amendment concerns.

Because the pole camera captured only what was exposed to public

view and involved no such "physical intrusion," the government

suggests, we must find that the government here did not contravene

a reasonable expectation of privacy.             But, Kyllo's holding that

"surveillance is a 'search'" if "the [g]overnment uses a device

that is not in general public use[] to explore details of the home

that    would    previously   have   been     unknowable    without   physical

intrusion" states a sufficient rather than a necessary condition

for determining that a search has occurred.30              Id.



       Furthermore, the "bright line" the government points to was
       30

drawn by the Court to respond to the suggestion by the dissent in
that case that technologically-revealed details about a home can
be subject to Fourth Amendment protection only if the "homeowner
would even care if anybody noticed."     Id. at 50 (Stevens, J.,
dissenting).   In rejecting that suggestion by the dissent, the
Kyllo majority observed that "the Fourth Amendment draws 'a firm
line at the entrance to the house'" that is "not only firm but
also bright."   Id. at 40 (quoting Payton v. United States, 445
U.S. 573, 590 (1980)). Kyllo's observations in this regard were
thus a way of explaining why "[l]imiting the prohibition . . . to
[technology that reveals] 'intimate details' would . . . be wrong
in principle," id. at 38, for the Fourth Amendment protects what
occurs inside the home irrespective of how sensitive that activity
is. Kyllo thus cannot fairly be read to sanction the government's


                                     - 84 -
               Moreover, Kyllo, after framing the question presented

there     as    "how   much   technological   enhancement   of   ordinary

perception . . . is too much," Kyllo, 533 U.S. at 33, found that

the use of an infrared camera to see wavelengths, radiating from

the exterior of the target's home, that no human eye could see

increased human perception to such a degree that the use by law

enforcement of the infrared camera did not merely augment an

officer's ordinary observational abilities.         Likewise, here, the

pole camera created a searchable, digital record of moving images

of all that transpired in front of the defendants' residence for

eight months that is not only infallible but also shareable with

others.        We thus reject our colleagues' conclusion that the

government's use of the pole camera here merely "augment[ed] their

investigation," Concur. Op. at 122.

               Finally, Kyllo emphasized that it was "reject[ing] a

mechanical interpretation of the Fourth Amendment" that would

sanction all technological observation of information gleaned from

a home's exterior, no matter how revealing those observations may

be.   See id. at 35 (explaining that the exterior/interior approach

would "leave the homeowner at the mercy of advancing technology").

Indeed, Kyllo, like Carpenter, is premised on the understanding

that, in assessing Fourth Amendment questions with respect to


use of any and all surveillance technology to explore details about
the curtilage.

                                   - 85 -
evolving technologies, it is important to "take account of" not

just the technology at issue but also "more sophisticated systems

that are already in use or in development."   Carpenter, 138 S. Ct.

at 2218 (quoting Kyllo, 533 U.S. at 36).

          Thus, in determining whether the government's accessing

of the pole-camera record at issue here constitutes a search, we

-- like the Court in Carpenter, Kyllo, and Riley -- must keep in

mind the potential of the surveillance technology before us, given

the advent of smaller and cheaper cameras with expansive memories

and the emergence of facial recognition technology.     See Riley,

573 U.S. at 393 (noting that "[t]he term 'cell phone' is itself

misleading" because modern cell phones "are in fact minicomputers

that also happen to have the capacity to be used as a telephone"

and thus "in both a quantitative and a qualitative sense from other

objects that might be kept on an arrestee's person").   It follows

that Kyllo provides no basis for ignoring Carpenter in assessing

the contravention issue here.

                                  E.

          For these reasons, we conclude that the contravention

portion of the Katz test is met in this case just as the other

portions of that test are met as well.   We thus conclude that the

government's accessing of the record that the government itself

generated by the pole camera in this case of the whole of what

visibly occurred in the front of the Hadley Street residence during

                                - 86 -
the eight months in question constituted a "search" within the

meaning of the Fourth Amendment.31

          That said, beyond answering the question before us, we

do not purport to decide what (if anything) the Fourth Amendment

might require when the government deploys digital technology in

other circumstances, just as Carpenter did not.32   And, that is so

even as to duration -- a criterion that Carpenter itself did not

purport to define with precision, see 138 S. Ct. at 2217 n.3 --

given that the record here encompasses a period more than eight

times as long as the nearly month-long period of GPS tracking

thought long enough to ground the reasonable expectation of privacy

recognized in the Jones concurrences and on which Carpenter itself

expressly relied.   See id. at 2217 (citing Jones, 565 U.S. at 415


     31Our colleagues suggest that we are "violat[ing] principles
of stare decisis" by concluding as we do. But, given that we are
hearing this case en banc for the express purpose of reconsidering
our Court's prior decision in Bucci, we do not see how that is so.
Most crucially, for the reasons we have explained, the Supreme
Court's decision in Carpenter, relying on Jones, provides new
support for concluding that the earlier reasoning in Bucci is no
longer correct. Moreover, to the extent that our colleagues are
concerned that the government has a reliance interest that would
be infringed if we were to overrule Bucci, we do not see how that
is the case, as we conclude that the good-faith exception to the
warrant requirement would enable the government to utilize
evidence that it acquired in reliance on Bucci prior to this
decision.
     32 We emphasize that the government does not argue in
challenging the District Court's granting of the motions to
suppress before us that those motions concern only the fruits of
pole-camera surveillance that occurred -- and were observed in
real time -- in the early stages of the recording, such that the
compendium itself provided no assistance.
                              - 87 -
(Sotomayor, J., concurring) and Jones, 565 U.S. at 430 (Alito, J.,

concurring in the judgment)).

                                     V.

            We recognize that, as the government emphasizes, other

courts that have considered the use of pole-camera surveillance

-- even over a long duration -- have found no search to have

occurred.    But, we do not find in that body of precedent a reason

to conclude other than as we do.

            Many of these cases were decided before Carpenter.        See,

e.g., United States v. Houston, 813 F.3d 282, 289 (6th Cir. 2016);

United States v. Jackson, 213 F.3d 1269, 1280-81 (10th Cir. 2000),

vacated on other grounds, 538 U.S. 1033 (2000).          But see, e.g.,

United States v. Cuevas-Sanchez, 821 F.2d 248, 251 (5th Cir. 1987);

United States v. Vargas, No. CR-13-6025, 2014 U.S. Dist. LEXIS

184672, at *28-30 (E.D. Wash. Dec. 15, 2014).                Indeed, since

Carpenter, only a few circuit courts have been squarely faced with

the issue.

            Notably,   some   of   these    post-Carpenter    rulings,   in

finding no search to have occurred, have not engaged in a fulsome

way with the Supreme Court's reasoning in Carpenter.             They have

merely applied prior in-circuit precedent.         See United States v.

May-Shaw, 955 F.3d 563, 567 (6th Cir. 2020) (explaining that

"[a]lthough this argument may be compelling in theory, . . . it

[was] foreclosed by th[e] [Sixth Circuit]'s case law").

                                   - 88 -
             In addition, the highest courts of two states have

understood Carpenter to have altered the landscape.                 See People v.

Tafoya, 494 P.3d 613, 623 (Colo. 2021); Mora, 150 N.E.3d at 311.

In   fact,   one    of   them   squarely     holds    that   such    pole-camera

surveillance constitutes a search under the Fourth Amendment.                  See

Tafoya, 494 P.3d at 623 (holding that the use of a pole camera to

surveil the backyard of the defendant every day for three months

presented the same concerns that the government's use of CSLI

presented in Carpenter and thus "involved a degree of intrusion

that a reasonable person would not have anticipated" such that the

camera's     three-month    recording      activity    constituted      a   search

(quoting Jones, 565 U.S. at 430 (Alito, J., concurring in the

judgment))).

             An exception is the Seventh Circuit's decision in United

States v. Tuggle, 4 F.4th 505 (7th Cir. 2021), cert. denied, 142

S. Ct. 1107 (2022).        It squarely grappled with whether Carpenter

and other Supreme Court precedents require a court to conclude

that the government conducts a search if it uses a pole camera to

surveil a defendant's home for a period of many months, and it

holds that they do not.         Id. at 517.

             Tuggle relied in part on its skepticism towards what it

describes as       "mosaic theory"      --   namely, the notion         that the

aggregate of discrete activities each of which is visible to the

public can be the predicate for              a   reasonable expectation         of

                                    - 89 -
privacy, even though the discrete activities on their own could

not, because the whole is sometimes greater than the sum of its

parts.    Id. at 517, 520.           Tuggle acknowledged that mosaic theory

has "garner[ed] passing endorsement from some -- if not most -- of

the    Justices    in    the    various   opinions   in     Jones,   Riley,      and

Carpenter."       Id. at 519.          It expressed the specific concern,

however, that a recognition of a reasonable expectation of privacy

in such an aggregate of otherwise publicly exposed activities would

present "an obvious line-drawing problem: How much pole[-]camera

surveillance is too much?"            Id. at 526.

            We do not find this concern to loom as large.                         By

concluding that the duration of the digital surveillance at issue

here bears on whether it constitutes a search, we do not inject a

type of line-drawing problem into Fourth Amendment jurisprudence

that, as a matter of kind, is unknown.           See, e.g., United States v.

Sharpe,   470     U.S.   675,    685    (1985)   (explaining    that     while    an

investigative Terry stop only requires reasonable suspicion, said

stop could become a full-blown seizure requiring probable cause

over time, but noting that there is "no rigid time limitation"

that   "distinguish[es]         an   investigative   stop    from    a   de   facto

arrest"); Knotts, 460 U.S. at 283-85 (finding no Fourth Amendment

issue with the government's use of a device to track a car for a

single car trip but noting that there could be a constitutional

issue if such surveillance continued for upwards of a day).                      Nor

                                       - 90 -
is it a type of line-drawing in which it is improper for courts to

engage.    See, e.g., Maryland v. Shatzer, 559 U.S. 98, 110 (2010)

(holding that an individual can be subject to interrogation after

invoking the right to counsel if there is a break in custody of

fourteen days or longer); Zadvydas v. Davis, 533 U.S. 678, 701,

(2001) (permitting the government to detain a removable individual

for up to six months before the government, upon a showing by that

individual that there is "good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable

future," must present its own evidence to rebut that showing);

County    of    Riverside   v.   McLaughlin,   500   U.S.   44,   56   (1991)

(establishing that an individual arrested without a warrant must

be brought before a magistrate judge to establish probable cause

within 48 hours from the time of the arrest).         More fundamentally,

by relying expressly on the concurring opinions in Jones -- a case

involving lengthy electronic tracking -- to conclude that there is

a "reasonable expectation of privacy in the whole of [one's]

movements" in public, Carpenter was necessarily rejecting the

notion that temporal line-drawing in that clearly related context

is not possible.       Carpenter, 138 S. Ct. at 2217.

               The Seventh Circuit could be read to be making a related

point that also merits consideration.           It concerns the role of

lower courts in taking account of Carpenter.



                                   - 91 -
            Tuggle suggested that the Supreme Court has not yet bound

us either to apply mosaic theory or to find the accessing of any

digital video surveillance of activity that is exposed to public

view beyond that addressed in Carpenter itself to constitute a

Fourth Amendment search.        Tuggle then indicated that, for that

reason alone, it made sense for a lower court not to so find.

Tuggle, 4 F.4th at 519-20.

            As we have just noted, the Court in Carpenter did appear

to   embrace    the   long-term/short-term   distinction   in   finding   a

reasonable expectation of privacy in the whole of the defendant's

movements in public because the Court there in so holding relied

on the views of the concurring Justices in Jones.          See Carpenter,

138 S. Ct. at 2217 (citing Jones, 565 U.S. at 415 (Sotomayor, J.,

concurring) and Jones, 565 U.S. at 430 (Alito, J., concurring in

the judgement)).      But, we acknowledge that the Court's conclusion

that the government's accessing of CSLI in Carpenter contravened

the defendant's reasonable expectation of privacy -- and was not

a conventional surveillance technique -- arguably did not depend

solely on an embrace of the mosaic theory at that stage of the

analysis.      The Court also relied in that portion of its analysis

on the "retrospective quality" of the CSLI -- namely, the CSLI had

been generated before the government accessed it.          Id. at 2218.

            Even still, the Court in Carpenter did embrace something

akin to the mosaic theory in finding the government's accessing of

                                  - 92 -
the CSLI contravened the reasonable expectation of privacy of the

defendant in that case and so constituted a search.    Notably, the

Court in Carpenter did not suggest that it was holding that the

government's accessing of any information from a pre-existing

store of CSLI in and of itself would contravene a reasonable

expectation of privacy.   It held only that accessing seven days'

worth of such CSLI did -- in part because the Court concluded that

such a seven-day-long record of historical CSLI was sufficiently

"comprehensive" to contravene a reasonable expectation of privacy.

Id. at 2217 n.3, 2223.

          In any event, we see no reason why lower courts must --

uniquely in this specific context of constitutional interpretation

-- await controlling word from the Supreme Court before finding

the Constitution to be protective.     In fact, our circuit has some

experience with a like question that suggests that it would be a

mistake for us to take that view.

          A little less than ten years ago, we were presented with

the question of whether we should allow the search-incident-to-

arrest exception to the warrant requirement to enable an officer

to search a cell phone possessed by the defendant at the time of

arrest.   See United States v. Wurie, 728 F.3d 1 (1st Cir. 2013).

Supreme Court precedent at the time did not on its own compel us

to find a search; it had not addressed a case involving acquisition

of a personal device so chock-full of a person's privacies as the

                              - 93 -
cell phone.      But, given the new technological realities involved,

we declined to allow the exception to include a search of a cell

phone, as we concluded that any other approach would "create 'a

serious    and    recurring      threat    to    the   privacy     of   countless

individuals.'"         Id. at 14 (quoting Arizona v. Gant, 556 U.S. 332,

345 (2009)).        A year later, our approach was endorsed by the

Supreme Court, which emphasized the concerns that applying the

traditional warrant exception to cell phones would pose given the

immense    amount      of   uniquely    revealing    information    cell   phones

contain.    See Riley, 573 U.S. at 393-97.

            Here, we emphasize, the Court has already invoked the

principles that we rely on to find that the                      use of digital

surveillance      is    a   search     under   the   Fourth   Amendment.      Our

application of those principles to find that a search occurred

here, moreover, transgresses no existing precedent of the Court.

We instead rely on the Court's precedents to reach a conclusion

that accords with an animating purpose of the Fourth Amendment,

which is "to place obstacles in the way of a too permeating police

surveillance."         Carpenter, 138 S. Ct. at 2215 (quoting Di Re, 332

U.S. at 595).

            Nor can we ignore the reality that sheer fear "that the

government may be watching chills associational and expressive

freedoms."       Jones, 565 U.S. at 416 (Sotomayor, J., concurring).

From that perspective, our concern in deciding whether a search

                                       - 94 -
occurred is not only with the use of evidence in this one case.

It is also with the expectations of privacy that understandings of

the Fourth Amendment's reach -- as articulated by courts, including

lower ones -- themselves shape.

                                  VI.

          The government contends that even if the creation of a

searchable digital compendium of the activities in the front

curtilage of a home via the use of a digital video pole camera

effectuated an unreasonable search in violation of the Fourth

Amendment, the exclusionary sanction should not apply in this case

pursuant to the rationale set forth in Davis v. United States, 564

U.S. 229 (2011).   We agree.

          In   Davis,   the    Supreme    Court   held   "that   searches

conducted in objectively reasonable reliance on binding appellate

precedent are not subject to the exclusionary rule."         Id. at 232.

There, the police officers in question had acted in reasonable

reliance on an Eleventh Circuit precedent.        See id. at 235 (citing

United States v. Gonzalez, 71 F.3d 819 (11th Cir. 1996)).            But,

that precedent was overturned "while Davis's appeal was pending

[in the Eleventh Circuit]."      Id. at 236 (citing Gant, 556 U.S.

332).   The Eleventh Circuit then applied that new precedent to

find that a search occurred, thereby determining -- for the first

time on appeal -- that the exclusionary sanction should not apply.

See id. (describing opinion below).         The Supreme Court granted

                                 - 95 -
certiorari   to   determine   "whether    to   apply   [the   exclusionary]

sanction when the police conduct a search in compliance with

binding precedent that is later overruled,"             id. at 232, and

answered that question in the negative, id.; cf. United States v.

Campbell, 26 F.4th 860, 873, 887-88 (11th Cir. 2022) (en banc)

(explaining that issues forfeited by a party can be resurrected by

a court of appeals and applying the good-faith exception even

though it had not been raised by the parties in their initial

briefing).

          Similarly here, we conclude that the government's use of

a pole camera to create a searchable digital record of the whole

of the activities that occurred in the front curtilage of a home

constituted a "search" and that this search was "conducted in

objectively reasonable reliance on binding appellate precedent,"

Davis, 564 U.S. at 232, namely, Bucci.         Accordingly, as in Davis,

there is no basis for applying the exclusionary sanction here.33




     33Moore-Bush and Moore do point out that the government raised
its "good faith" argument only in the briefing to us and in its
motion for reconsideration before the District Court. But, under
the circumstances here, we do not consider the "good faith" issue
to have been waived. As noted, Bucci was law of the circuit at
the time of the District Court's decision. Thus, the circumstances
here are not materially different than those in Davis, where the
government similarly raised no "good-faith reliance" argument in
the District Court when as of that time the relevant appellate
precedent had not been overruled.

                                 - 96 -
                                     VII.

           For the reasons that we have given, we conclude that the

government conducted a warrantless "search" in violation of the

Fourth Amendment when the government "accessed" the compendium of

all the activities that occurred over a period of eight months in

the front curtilage of the Moore-Bush and Moore home that the

government created surreptitiously through its use of a digital

video   camera   affixed   to   a   utility    pole.   But,    because   the

government relied in good faith on our Court's prior decision in

Bucci, in which we permitted the accessing of the record of such

warrantless surveillance, we also conclude that the District Court

erred in not granting the defendants' motions to suppress.

           Our colleagues view the case differently.            They would

permit the government to conduct such long-term, warrantless pole-

camera surveillance of a home without a warrant, let alone probable

cause or even reasonable suspicion.           They would do so, moreover,

even when that surveillance creates a searchable, digital record

of all the activities that occur in front of that home for that

prolonged period, such that the government then can mine that

record for information at any point in the future.            And, finally,

they would do so even though, for the reasons that we have

explained, the government is able to undertake such surveillance

and access the resulting record with relative ease, given how



                                    - 97 -
"easy, cheap, and efficient" the technology at issue is, Carpenter,

138 S. Ct. at 2218.

            Our   colleagues    in    doing    so    brush    past     the   obvious

concerns that such a decision here would generate.                   They do so by

explaining that law enforcement will use pole cameras sparingly

and that when law enforcement does use the technology it will have

good "reason to believe that the camera will provide information

to assist investigators."        Concur. Op. at 113.

            But, in determining whether a "search" occurred for

Fourth Amendment purposes, our focus is not on the number of people

subject to the surveillance in the specific case before us.                     Law

enforcement officers are no less engaged in a search when they

barge into a single individual's home without a warrant than when

they make a habit of barging into homes that way.

            Nor in making such a determination may we assume that,

going    forward,   the   government     will       conduct   the    surveillance

differently in future cases.            The Court in Terry v. Ohio, 392

U.S. 1    (1968),   did   not    excuse       the    government      from    having

articulable suspicion to make a stop because it assumed, in the

future, such stops would be made with it, id. at 30.

            New   surveillance       technologies      do    present    especially

difficult questions for courts -- and not only when it comes to

the Fourth Amendment.          Our knowledge is limited.               It is also

unlikely to be fully up to date.

                                     - 98 -
              But, as the Supreme Court explained in Carpenter, courts

are still "obligated -- as '[s]ubtler and more far-reaching means

of invading privacy have become available to the [g]overnment' --

to ensure that the 'progress of science' does not erode Fourth

Amendment protections," Carpenter, 138 S. Ct. at 2223 (quoting

Olmstead, 277 U.S. at 473-74 (Brandeis, J., dissenting)), as

measured against the "degree of privacy against government that

existed when the Fourth Amendment was adopted,"               id.   at 2214

(quoting Kyllo, 533 U.S. at 34).          The advance of technology has

made    the   surveillance   at   issue   here   --   the   creation   of   a

searchable, digital videologue of all the activities in the front

curtilage of a home for many months -- possible to an extent that

has been unimaginable for most of our history.         The result is that

the government is newly able to conduct aggregative surveillance

that undermines long held expectations of privacy.                  For that

reason, while our colleagues conclude that the Fourth Amendment

places no limits on the use of such surveillance by the government,

we conclude that the Fourth Amendment does because its very point

is to secure the "privacies of life," id. at 2214 (quoting Boyd,

116 U.S. at 630), by placing "obstacles in the way of [that] too

permeating police surveillance," id. (quoting Di Re, 332 U.S. at

595).




                                  - 99 -
          LYNCH, HOWARD, and GELPÍ, Circuit Judges, concurring.

Law enforcement installed without a warrant, as the law permits,

a camera on a utility pole on a public street to further an

investigation into illegal drug and firearms dealing from a house.

The camera provided a view of certain portions of the exterior of

the front of the house, though not the front door, and the driveway

and garage door.   All of these views were totally exposed to public

observation.    The camera produced evidence of criminal activity by

the residents of this house from this outside view in a residential

neighborhood.

          The actions of the law enforcement officers did not,

contrary to Chief Judge Barron's concurrence (which we refer to as

the "concurrence" or the "concurring opinion"), violate the Fourth

Amendment.     The concurrence, purporting to rely on Carpenter v.

United States, 138 S. Ct. 2206 (2018),         wrongly applies that

precedent.       Carpenter   forbids   and   does   not   support   the

concurrence's contention that the use of the video taken from the

pole camera by the prosecution violated the Fourth Amendment.       The

concurring opinion contradicts a fundamental Fourth Amendment

doctrine enshrined in the Constitution from the founding, as

recognized by Justice Scalia in Kyllo v. United States, 533 U.S.

27, 31-32 (2001).      This concurring opinion would, were it a

majority opinion, have unfortunate practical ramifications.



                               - 100 -
                                 I.

          We set forth the relevant facts.      The record shows that

law enforcement had ample reason to install the pole camera when

it did so on or about May 17, 2017.      It shows that the pole camera

was a well-elaborated and targeted use of limited government

resources, and that the duration of the pole camera's use was

dictated by the needs of the investigation.

          The investigation into Moore-Bush and Moore began in

January 2017 when a cooperating witness ("CW") tipped off the

Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF") that

Nia Moore-Bush was trying to sell "dirty" firearms illegally, and

that Moore-Bush and her then-boyfriend (now-husband) Dinelson

Dinzey were trafficking heroin.       The CW also stated that Dinzey

might be trafficking in cocaine.      On January 23, 2017, the CW met

with Moore-Bush to examine two firearms.

          Around   February   2017,   Moore-Bush   and   Dinzey   began

residing at 120 Hadley Street in Springfield, Massachusetts, where

defendant Daphne Moore, Moore-Bush's mother, resided.34     ATF agents

had reason to believe that Moore-Bush and Dinzey were conducting

illegal arms and drug sales from the Hadley Street house.


     34   The ATF concluded Moore-Bush's primary residence had
changed to 120 Hadley Street based on information from the CW, her
eviction for nonpayment at her prior apartment, Massachusetts RMV
records (both Moore-Bush and Dinzey's drivers' licenses listed the
Hadley Street house as their address), bank records, surveillance,
and Verizon Wireless records.

                               - 101 -
           The CW, wearing a recording device, met with Moore-Bush

at the house at 120 Hadley Street on May 4, 2017 as instructed by

Moore-Bush, and looked at the firearms in the garage in preparation

for   purchasing    them.     During    the    meeting,       Moore-Bush    made

statements relating to her drug dealing, which the agents listening

to the recording device heard.         The CW, again wearing a recording

device, returned to the house the next day, May 5, and purchased

four firearms from Dinzey, who was on the phone with Moore-Bush

during the transaction.

           A few days later, on May 8, 2017, Moore-Bush and Dinzey

were driving on Route 91 North near the Vermont border when state

police stopped them for a traffic violation.              During the stop, the

state police recovered 921 bags of heroin.

           Law     enforcement    reviewed         the    suspects'   criminal

histories as part of the investigation.                  Moore-Bush's criminal

history revealed that she had been arraigned on charges of improper

storage   of   a   firearm,   trafficking     of    narcotics,    assault   and

battery, larceny of a motor vehicle, uttering, larceny by check,

and forgery in Massachusetts state courts.               Some of the narcotics

charges resulted from a traffic stop on November 4, 2014 where

Massachusetts State Police recovered 10 packs of heroin (1,000

single-dose bags) from the spare tire compartment of the vehicle.

All charges against her were ultimately dismissed.



                                  - 102 -
              Dinzey's   criminal    history    revealed    convictions     for

conspiracy to possess heroin with intent to distribute, possession

with    intent    to   distribute   heroin,    possession   with   intent   to

distribute cocaine, distribution of cocaine, assault and battery

on a police officer, and others.

              Further, the ATF accessed phone calls between Moore-Bush

and Edgar Johnson, which were recorded while Johnson was in jail.

In one such phone call, on December 2, 2016, Johnson was recorded

advising Moore-Bush on the details of running a drug trafficking

business.

              About a week after the traffic stop and two weeks after

the CW purchased firearms at 120 Hadley Street, on or around May

17, 2017, the agents installed the pole camera35 on the utility

pole outside of the Hadley Street house.            The camera showed the

right side of the house, including the attached garage, a side

door, and the driveway.        The front door was not in the camera's

view.       A tree partially obstructed the camera's view when it had

leaves, a substantial portion of the time the camera was in place.

The pole camera video was streamed to a password-protected website

which ATF agents could view in real time.           When they watched the




       35 The concurrence asserts that the pole camera was
installed "surreptitiously," Concur. Op. at 8, but has not
identified any evidence in the record to support this assertion.
                                    - 103 -
video stream live, they could zoom, tilt, and pan the camera.             At

night, the video had a lower resolution and showed less detail.

           The pole camera remained in place until shortly after

the indictment issued against the defendants on January 11, 2018.

Law enforcement used the record created by the pole camera to

obtain stills and images of cars and individuals coming to and

departing from the Hadley Street house. The camera's zoom function

permitted the government on some occasions to read license plates

and see individuals' faces.       Throughout the period that it was in

place, the pole camera provided further evidence of the defendants'

criminality.     For example, on July 17, 2017, the pole camera

captured footage in the driveway of two male subjects, one of whom

appeared   to   be   Dinzey,   placing   a   white   bag   in   the   engine

compartment of a car rented by Moore-Bush, a known tactic of

narcotics dealers to conceal contraband.

           The government used information learned from the pole

camera in its applications for Title III wiretaps and other

warrants   relating    to   the   investigation.     This   includes    its

application for a warrant to search Dinzey's Facebook account

granted August 4, 2017; its application for a wiretap granted

November 9, 2017; its application for a wiretap granted November

27, 2017; its application for a wiretap granted December 14, 2017;

and its application for a search warrant of the 120 Hadley Street

house granted January 12, 2018.

                                  - 104 -
          The concurrence emphasizes that the government did not

argue that it had probable cause to take the actions it did

regarding the pole camera.       Concur. Op. at 7 n.2.         The government

had no need to so argue because binding circuit and Supreme Court

precedent authorized the warrantless use of a pole camera for the

duration of the time that the government was actively conducting

its investigation.     There has been no waiver by the government.

The concurrence disregards that both reasonable suspicion, and

likely probable cause, supported the installation of the pole

camera, and reasonable suspicion and probable cause supported the

duration of its use.       Had the Supreme Court held that continued

pole camera recording of what was in public view was a search (in

actuality, the operative Supreme Court case law was that it was

not a search) then law enforcement would have met the probable

cause requirement to obtain a warrant.

                                       II.

          The    Supreme     Court's    decision     in   Carpenter   does   not

support the concurrence's reasoning; to the contrary, Carpenter

forbids it.     See 138 S. Ct. at 2220.        Carpenter did not upend the

longstanding fundamental proposition of Fourth Amendment law, that

"[w]hat a person knowingly exposes to the public, even in his own

home or office, is not a subject of Fourth Amendment protection."

Katz v. United States, 389 U.S. 347, 351 (1967).                Carpenter was

explicitly    narrow   and    did      not   alter   case    law   surrounding

                                    - 105 -
conventional technologies like pole cameras.                   It left undisturbed

the case law concerning use of pole cameras to capture what is in

public view.      Further, differences between the cell site location

information ("CSLI") at issue in Carpenter and the pole camera

video   in    this    case    render      an    expectation    of   privacy     in   the

aggregate of a person's movements in the curtilage of their

residential neighborhood home unreasonable.

              In order to demonstrate a legitimate expectation of

privacy, the defendants must show (1) that they had an actual,

subjective expectation of privacy and (2) that this subjective

expectation of privacy is one society is prepared to recognize as

objectively reasonable.             See United States v. Rheault, 561 F.3d

55, 59 (1st Cir. 2009) (citing Smith v. Maryland, 442 U.S. 735,

740 (1979)).      These defendants fail on both prongs.

                                               A.

              The concurring opinion contradicts Carpenter in a number

of ways.      The Carpenter Court was explicit that "[o]ur decision

today is a narrow one."          138 S. Ct. at 2220.          It went on to explain

that it expressed no view on technologies other than the CSLI at

issue in the case, and it did not "call into question conventional

surveillance techniques and tools, such as security cameras."                        Id.

Pole    cameras      are    certainly     a     conventional   surveillance      tool.

Moreover, Carpenter did not overrule the precedents the First

Circuit      relied    on    when    it       upheld   the   use    of   pole   camera

                                          - 106 -
surveillance in United States v. Bucci, 582 F.3d 108 (1st Cir.

2009).    And Carpenter's specific reference to "security cameras"

as a technology whose use the decision did not disturb should

clearly encompass the case at hand.

           Pole cameras are plainly a conventional surveillance

tool. The concurrence's portrayal of video surveillance as a novel

technique comparable to obtaining location tracking data from cell

service providers misconstrues reality.         Pole cameras have been

described in circuit opinions since at least 1987, see, e.g.,

United States v. Cuevas-Sanchez, 821 F.2d 248, 250-51 (5th Cir.

1987), and in this circuit as early as 2003, see United States v.

Montegio, 274 F. Supp. 2d 190, 201 (D.R.I. 2003).                 In cases

stretching back decades, several circuits, including this one, had

upheld the constitutionality of pole cameras prior to Carpenter.

See Bucci, 582 F.3d at 116-17; United States v. Houston, 813 F.3d

282, 287-88 (6th Cir. 2016); United States v. Jackson, 213 F.3d

1269, 1280-81 (10th Cir.), vacated on other grounds, 531 U.S. 1033,

1033 (2000).

           Pole   cameras   are   routinely   used   by   law   enforcement

across the United States in order to conduct investigations and

have been for many years.36       Pole cameras often, as in this case,


     36   See, e.g., United States v. Bregu, 948 F.3d 408, 411
(1st Cir. 2020) (noting use of pole camera outside suspect's
residence to gather evidence); United States v. Christie, 825 F.3d


                                  - 107 -
produce evidence which provides a basis for warrant and wiretap

applications.    The Carpenter Court would certainly have been aware

of their use.    The concurrence's reasoning that CSLI was used by

law enforcement prior to Carpenter, so other technologies extant

prior   to   Carpenter   are   implicated   by   its   reasoning,   renders




1048, 1067 (9th Cir. 2016) ("Before applying for the wiretaps, the
government also installed a pole camera outside the Ministry's
front entrance . . . ."); United States v. Gaskins, 690 F.3d 569,
574 (D.C. Cir. 2012) (noting use of pole camera in narcotics
conspiracy investigation); United States v. Foy, 641 F.3d 455, 461
(10th Cir. 2011) (noting use of pole camera in conspiracy
investigation); United States v. Marquez, 605 F.3d 604, 607 (8th
Cir. 2010) (noting use of pole cameras in drug trafficking
investigation); United States v. Zepeda-Lopez, 478 F.3d 1213,
1217, 1220 (10th Cir. 2007) (noting use of pole camera in drug
investigation); United States v. Price, 418 F.3d 771, 781-82 (7th
Cir. 2005) (noting use of pole camera in conspiracy investigation);
United States v. Gonzalez, Inc., 412 F.3d 1102, 1106 (9th Cir.
2005), amended on denial of reh'g, United States v. Gonzalez, Inc.,
437 F.3d 854 (Mem) (9th Cir. 2006) (noting use of pole cameras in
smuggling investigation); United States v. Moore, 281 F.3d 1279,
2001 WL 1692476, at *1 (5th Cir. Nov. 27, 2001) (unpublished)
(noting use of pole camera in drug dealing investigation); United
States v. Carraway, 108 F.3d 745, 749 (7th Cir. 1997) (noting use
of pole camera in investigation); United States v. Asghedom, 992
F. Supp. 2d 1167, 1168 n.2 (N.D. Ala. 2014) (noting use of pole
camera in drug investigation); United States v. Brooks, 911 F.
Supp. 2d 836, 837-39 (D. Ariz. 2012) (describing use of pole camera
in drug trafficking investigation); United States v. Lisbon, 835
F. Supp. 2d 1329, 1348 (N.D. Ga. 2011) (noting use of pole camera
in investigation); United States v. Tranquillo, 606 F. Supp. 2d
370, 375 (S.D.N.Y. 2009) (noting use of pole camera in corruption
investigation); United States v. Gonzalez De Arias, 510 F. Supp.
2d 969, 971 (M.D. Fla. 2007) (noting use of pole camera in drug
investigation); United States v. Le, 377 F. Supp. 2d 245, 259 (D.
Me. 2005) (noting use of pole camera in drug distribution
conspiracy investigation); Montegio, 274 F. Supp. 2d at 201 (noting
use of pole cameras in drug trafficking investigation).

                                  - 108 -
meaningless   the   Court's   explicit    exemption   of   conventional

techniques and tools of surveillance.

          The concurrence would overrule circuit precedent in

Bucci, but Bucci is based on solid Supreme Court precedents which

are not undermined by Carpenter.         See 138 S. Ct. at 2220.    In

Bucci, a case with facts indistinguishable from the present case,

the First Circuit found that warrantless surveillance of the

curtilage of a home for eight months by a pole camera was not a

search under the Fourth Amendment.   582 F.3d at 116-17.     In finding

that the defendant in that case had no objectively reasonable

expectation of privacy in the actions captured by the pole camera,

the court relied on a core principle of Fourth Amendment law

elucidated in Katz, that "[w]hat a person knowingly exposes to the

public . . . is not a subject of Fourth Amendment protection."

Bucci, 582 F.3d at 117 (quoting Katz, 389 U.S. at 351); see also

California v. Ciraolo, 476 U.S. 207, 213 (1986) ("The Fourth

Amendment protection of the home has never been extended to require

law enforcement officers to shield their eyes when passing by a

home on public thoroughfares.").     The Bucci court also relied on

Kyllo v. United States, where Justice Scalia reiterated this

principle, explaining its origins in the common law of England.

533 U.S. 27, 31-32 (2001).    Carpenter did not disturb any of these

cases and did not disturb the fundamental principle that observing

what is knowingly exposed to public view is not a search.        Katz's

                               - 109 -
rule reflects the common and commonsense understanding of privacy

as "the state of being alone and not watched or interrupted by

other     people."     See    Privacy,   Oxford      Learners    Dictionaries,

https://www.oxfordlearnersdictionaries.com/us/definition/english

/privacy (last visited May 26, 2022).         It also provides a workable

standard for courts and law enforcement that protects privacy.

             Carpenter's     reference   to   "security    cameras"    as    an

example of a traditional surveillance tool whose use it would not

disturb clearly encompasses the pole camera footage at issue here.

138 S. Ct. at 2220.      The concurrence parses this language in order

to argue that the Court was referring to "private security cameras

guarding    private    property"   rather     than    covertly    placed   pole

cameras.     Concur. Op. at 80.     The Supreme Court in Carpenter said

no such thing.       Further, the concurrence's purported distinction

is itself erroneous.37       The concurrence draws a distinction which


     37   The concurrence argues that the opinion's reference to
security cameras is irrelevant to pole cameras in part because
"conventional security cameras are typically placed so that they
are overt -- not hidden or hard-to-spot, as the camera here was."
Concur. Op. at 81.      The argument is factually and legally
unsubstantiated. The camera here was on a publicly visible utility
pole on a public street. It was not hidden. The record reveals
nothing about whether the majority of private security cameras are
hidden or not. That simply was not an issue in the district court
and the parties have been deprived of an opportunity to create any
record, if the issue were relevant at all. The logic of the
concurrence's reasoning is that police can contravene an
individual's reasonable expectation of privacy merely by making
the camera less visible. The Constitution does not require law
enforcement to announce themselves with a brass band every time


                                   - 110 -
would subject the less affluent who live on public streets, who

perhaps cannot afford "private security cameras" to deter or detect

crime,    to   lesser   law     enforcement      than    those    in    wealthy

neighborhoods who can and do.

                                     B.

           The    concurrence   waves     away   the    fact   that    Carpenter

concerned only CSLI, explaining that its reasoning is nevertheless

applicable to the case at hand.           Concur. Op. at 63-64.           In so

doing, the concurrence ignores features of CSLI as business records

that were crucial to the Court's reasoning.               In Carpenter, the

Court rejected the government's assertion that CSLI was not subject

to a reasonable expectation of privacy.38               The Carpenter Court

found that though cellphone users ostensibly voluntarily share

their location information with providers, people retain their

expectation of privacy in the whole of their movements.                  138 S.

Ct. at 2217.     The Court reasoned that people cannot really be said

to share their location with cellphone companies, because CSLI is

generated automatically and incidentally when one carries a phone,


they undertake an investigation.    If a person does not have a
reasonable expectation of privacy in her actions, it does not
matter if the police use a covert means of surveillance to capture
such actions.    The Fourth Amendment does not guarantee that
suspects have fair notice that an investigation is ongoing.
     38   The theory underlying the government's argument was that
a person generally does not have an expectation of privacy in
information voluntarily turned over to third parties. See Smith
v. Maryland, 442 U.S. 735, 743-44 (1979).

                                  - 111 -
and carrying a phone is essentially a requirement for participation

in modern life.    Id. at 2220.        The Court reasoned that the use of

CSLI allows creation of a comprehensive map of a person's movements

with "just the click of a button."              Id. at 2217-18.    The Court

also relied on the data's "retrospective quality," limited only by

companies' data storage policies, recognizing that owning and

carrying a cellphone makes it as if every cellphone user has been

perfectly tailed for years, and that police could simply tap into

this repository of detailed information at will.             Id. at 2218.

           The information captured by the pole camera in this case

is distinct from the CSLI data at issue in Carpenter.              The Court

in   Carpenter    reasoned    that    because     most   people   must   carry

cellphones everywhere they go, and because cellphones share the

user's location with the service provider automatically without

any affirmative action on the user's part, it does not make sense

to   say   that   cellphone    users     have    consented   to   sharing    a

comprehensive record of their movements with cellphone companies.

Id. at 2220.

           By contrast, any purported expectation of privacy in

observations of a house unshielded from view on a public street is

not in the least like the expectation of privacy in CSLI data by

cellphone users.    People can take measures, as defendants here did

not, to avoid being seen by neighbors or by passersby.                   Absent

such steps, these defendants certainly knew that when they stepped

                                     - 112 -
outside of their house, their activities were exposed to public

view.     Unlike the automatic sharing of location data by cellphones

carried everywhere as a matter of course, people are actively aware

when they have entered the public view upon leaving their houses.

             Eight   months    of   pole   camera     surveillance   cannot   be

generated with the push of a button.            In arguing that pole camera

data is similar to CSLI because it is cheap and easy to produce,

the concurrence is mistaken.39          Concur. Op. at 65-66.      Pole cameras

are not cost-free, and the expenditure is justified only if law

enforcement has reason to believe that the camera will provide

information to assist investigators.            If the camera provides such

information, as was true here, the camera remains so long as it is

useful.     If the camera does not provide such information, it is

removed.

             Carpenter's      concern   about   the    ease   of   creation   of

records of people's movements is linked to what it called the



     39   In Carpenter, the Court confronted law enforcement
gaining warrantless access to a privately created, maintained, and
funded database of the comprehensive movements of millions of
Americans for the preceding five years that cellular service
providers typically maintained. 138 S. Ct. at 2218. The Court
reasoned that, given such access, the state's ability to access
round-the-clock surveillance would not be resource-limited in the
way that investigations are normally resource-limited.         Id.
Placing and maintaining the millions of pole cameras, not to
mention storing the years of video, that it would take to create
anything approaching cellular service providers' databases would
entail such an enormous expenditure of scarce resources as to
ensure that would never happen.

                                    - 113 -
"retrospective quality" of CSLI data, a concern which is not

implicated in this case.      Id. at 2218.         In Carpenter, the Court

recognized that the vast majority of people carry cellphones

everywhere that they go, and their cell service providers typically

stored five years of CSLI for each cellphone user.             Allowing law

enforcement to access such data allows them to "travel back in

time to retrace a person's whereabouts."            Id.    Here, the police

suspected Moore-Bush of illegal firearm and narcotics dealings and

placed a pole camera in front of her residence in order to

investigate    their    suspicions.          All    data   collection   was

prospective, and it targeted these particular suspects. The police

did not tap into a vast repository of data collected by and at the

expense   of   third   parties.     The     concurrence    disregards   this

distinction by erroneously concluding that the government, in

placing a pole camera in front of a single residence for eight

months, is engaging in surveillance on par with a cellphone

company's storage of millions of users' comprehensive movements

for five years.   Concur. Op. at 70.        This comparison does not hold

ground.   Placing a single camera on a public street outside of a

single house does not create a vast database allowing police to

tap into the complete movements of millions of people with the

push of a button, which was the Court's concern in Carpenter.




                                  - 114 -
                                    C.

            The    concurrence   attempts      to    justify   its   result   by

arguing that one has a reasonable expectation of privacy in the

whole of their movements occurring in the curtilage of their

home.     Again, the concurrence's reasoning does not support this

result.    The defendants did not manifest a subjective expectation

of privacy in their movements in the curtilage of their home.                 Nor

would it have been objectively reasonable for them to expect

privacy in such movements.

            The concurrence declares that Supreme Court precedent

does not prevent it from combining the subjective and objective

inquiries, reasoning that so doing will avoid the problem of the

Fourth Amendment meaning different things in different contexts.

Concur. Op. at 29.       This is not what the Supreme Court has held.

See Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 654 (1995)

("The     Fourth    Amendment    does    not        protect    all   subjective

expectations of privacy, but only those that society recognizes as

'legitimate.'      What expectations are legitimate varies, of course,

with context[.]" (citation omitted)).                To be protected by the

Fourth Amendment, an expectation of privacy must be subjective,

but that alone is not sufficient; it must also be objectively

reasonable in the given context.         It is important to preserve the

distinction.       Law enforcement cannot always know whether someone

subjectively expects privacy, but they can more easily determine

                                  - 115 -
whether an expectation of privacy is one that society is prepared

to accept as reasonable.    The concurrence is concerned about, for

example, different Fourth Amendment rules for different types of

housing.   Katz already provides a clear line that can be applied

uniformly across various contexts: there is no expectation of

privacy in what is knowingly exposed to the public view.          389 U.S.

at 351.    The concurrence's approach undercuts privacy by eroding

this bright line.

           In Carpenter, the Supreme Court recognized that, even in

the public sphere, a person could reasonably expect privacy in the

"whole of their physical movements."          138 S. Ct. at 2217.       The

Court noted that before the "digital age," a suspect could be

tailed for a brief time, but a person would reasonably not expect

all of their movements in public to be tracked.        Id.   When a person

leaves the house and enters the public realm, she knows that people

will see her activities, but she does not expect that the passerby

who sees her at the grocery store will also see her at the bank,

the political rally, the religious meeting, or the doctor's office.

This is particularly so if these trips are taken over a number of

days.

           In   contrast,   the    pole     camera   only    captured   the

defendants' and coconspirators' movements in one place in the

public view and did not track their movements once they left the

curtilage of 120 Hadley Street.        There can be no expectation of

                                  - 116 -
privacy in the aggregate of these movements because they occur in

one place where a person expects to encounter and be seen by people

again       and    again.         The   defendants   living   on   a   public     street

alongside neighbors faced the reality that neighbors would come to

know the patterns of when they left in the morning and returned in

the evening.           They would also know when an unfamiliar car was

parked       outside,       and    when   the   defendants    were     likely   not    in

residence because the yard was overgrown, and packages piled up on

the front porch. These observations do not violate the defendants'

reasonable expectations of privacy.

                  That details about a person's life might be deduced from

an aggregation of activities observed in the curtilage of the home

does    not       imply     a   reasonable      expectation   of     privacy.40       The

concurrence argues that


       40 Both the district court and the concurring opinion rely
heavily on the proposition that a pole camera may reveal "intimate"
details and mundane details of a suspect's life. Concur. Op. at
64. In Carpenter, the Court stated that CSLI data "provides an
intimate window into a person's life, revealing not only his
particular movements, but through them his 'familial, political,
professional, religious, and sexual associations.'" 138 S. Ct. at
2217 (quoting United States v. Jones, 565 U.S. 400, 415 (2012)
(Sotomayor, J., concurring)). It is not difficult to see how the
expectation of privacy in these kinds of details which are revealed
in the curtilage of one's home must be different than the
expectation of privacy in such details revealed by a record of
someone's entire movements over a number of days. Any political,
professional, religious, or sexual associations which are revealed
in the curtilage of one's home are known to be exposed to public
scrutiny. One does not put up a yard sign endorsing a political
candidate or set out decorations on the porch for a religious


                                           - 117 -
          while it is true that one has no reasonable
          expectation of privacy in the discrete moments
          of intimacy that may occur in the front of
          one's home -- from a parting kiss to a teary
          reunion to those most likely to cause shame
          -- because of what a passerby may see through
          casual observation, it does not follow that
          the same is true with respect to an
          aggregation of those moments over many months.

Concur. Op. at 41.   This does not ring true.   A next-door neighbor

could easily observe both the sad parting and the joyous reunion.

And while doubtless people would prefer that their neighbors did

not see the moments "most likely to cause shame," they cannot

reasonably expect people living within sight and sound not to, for

example, hear the screaming matches, see the front door slam,

notice the absence of one partner's car for weeks, and draw the

obvious inference.

          That people who live on public streets will be observed

over the months and years by the same people and others necessarily

informs expectations of privacy and affects what actions they take

in the curtilage of their home.41   In public, we are surrounded by



holiday with the expectation that such associations will remain
private.
     41   For example, a woman not ready to announce her pregnancy
to the world might feel comfortable shopping at a baby store in
public, but might carefully conceal the items she bought before
carrying them from her trunk to her front door to evade neighbors'
prying eyes.    Someone struggling with alcohol addiction might
readily purchase alcohol in person at liquor stores, but might
take great pains to put spent bottles at the bottom of the
recycling bin so that neighbors do not see them piled up week after
week. And so on.
                              - 118 -
others, but the public is an ever-shifting group; not only will

the people at the grocery store likely not be the same people at

the bank, but the people at the grocery store on Monday will mostly

not be the same people at the grocery store on Wednesday.                       The

concurrence attempts to conflate the communal experience of living

in a residential neighborhood where houses are situated close

together and lawns are not fenced or walled in with the relatively

anonymous experience of moving between various public spaces over

a number of days.

            We disagree with the concurrence's contention that it

does not matter that a person living in a neighborhood would expect

their neighbors (even the ones that mind their own business) to

observe them moving around in the curtilage of their homes, to

remember    their     various    observations      over    time,   and   to    draw

inferences from these observations.           Concur. Op. at 34-35.            It is

not determinative for the expectation of privacy analysis that

such   a   "record"    is   in   some   respects    less    complete     and   less

searchable than digital video.           It is not objectively reasonable

to expect privacy in the whole of your movements when you know

many of those movements, even if not all, can and will be observed

by the same people day in and day out.                     To live in such a

neighborhood and take no steps to prevent observation cannot be

understood as manifesting a subjective expectation of privacy.



                                    - 119 -
             The concurrence contends that two other characteristics

of   pole   camera    surveillance    make     it    violate    expectations     of

privacy.     The concurrence asserts that the curtilage of the home

is sacred in Fourth Amendment jurisprudence, Concur. Op. at 39-

40, 64-65, and it asserts that a pole camera creates a perfect and

comprehensive record of a person's movements in the curtilage,

Concur. Op. at 41-43.          Neither of these justifications holds up.

             Admitting that the depth of information gleaned from

surveilling the front of someone's home is less than that of round-

the-clock surveillance of their movements, the concurrence reasons

that a greater expectation of privacy in the home counterbalances

this deficit.        Not so.     As explained above, the fact that this

surveillance is occurring in the curtilage of the home in a

residential neighborhood renders an expectation of privacy in the

aggregate of one's movements less reasonable, not more.                   Moreover,

Carpenter     did    not   concern   or   rely      at   all   on   the   curtilage

purportedly being encompassed by the "sanctity" of the home.

           The case the concurrence primarily relies on for this

argument, Florida v. Jardines, 569 U.S. 1 (2013), is about physical

intrusions into the curtilage of the home, not observation from a

public vantage point.42         The concurrence's effort to hybridize two


      42  The concurrence also misreads Kyllo. In that case, the
Court found that the use of a thermal imaging device to detect
details about the inside of a house was a search under the Fourth


                                     - 120 -
threads of Fourth Amendment doctrine, the Carpenter aggregate

expectation of privacy and the privacy of the home from trespass,

is inadequate.     Generally, a person has no expectation of privacy

in what has been knowingly exposed to the public, whether it is

"in his own home or office," in the curtilage of his home, or in

the town square.     Katz, 389 U.S. at 351.

          The concurrence attempts to treat Carpenter's "whole of

[a person's] physical movements," 138 S. Ct. at 2217, as applicable

to a person's movements solely in the curtilage of their home.

There is no contention that people spend even close to the majority

of their time in the curtilage of their homes, so the contention

that the whole of a person's movements and their movements in the




Amendment.    533 U.S. at 40.       However, the Court's holding
explicitly was tied to physical intrusion. Id. (holding that using
a device "not in general public use, to explore details of the
home that would previously have been unknowable without intrusion"
constitutes a search). Moreover, the Court emphasized that it was
maintaining a "firm line at the entrance to the house," id.
(quoting Payton v. New York, 445 U.S. 573, 590 (1980)), so the
concurrence's extrapolation from Kyllo's holding regarding
information about the walled-off interior of the home to publicly
visible movements outside the home fails. Concur. Op. at 40 n.15.
The Kyllo Court explained that the search at issue did not present
any of the difficulties of applying the Katz reasonable expectation
of privacy test because "in the case of the search of the interior
of homes . . . there is a ready criterion, with roots deep in the
common law, of the minimal expectation of privacy that exists, and
that is acknowledged to be reasonable." Id. at 34. It contrasted
the interior of the house with places where expectations of privacy
were less clear including "telephone booths, automobiles, or even
the curtilage and uncovered portions of residences." Id.

                                - 121 -
curtilage are equivalent fails for that, as well as other, reasons.

See United States v. Tuggle, 4 F.4th 505, 524 (7th Cir. 2021)

("[T]he stationary cameras placed around [the defendant]'s house

captured an important sliver of [his] life, but they did not paint

the type of exhaustive picture of his every movement that the

Supreme Court has frowned upon."); see also United States v. Hay,

No. 19-20044-JAR, 2022 WL 1421562, at *7 & n.62 (D. Kan. May 5,

2022) ("Far from revealing the 'whole of his physical movements,'

the pole camera surveillance revealed just a small part of that

much larger whole, even if an important one." (quoting Carpenter,

138 S. Ct. at 2219)).

          Neither does the fact that a pole camera creates a record

justify   the   concurrence's   departure    from   precedent.      The

concurrence argues that "[n]o casual observer who is merely passing

by can observe (let alone instantly recall and present for others

to observe) the aggregate of the months of moments . . . that

uniquely occur in front of one's home."      Concur. Op. at 41.      The

concurrence invokes the casual passerby but ignores the neighbors,

including, for example, the retiree who has lived across the street

for years and monitors activity seen from her windows and may

recall or even record her observations.

          There   is   no   Fourth   Amendment   problem   with   police

augmenting their investigation with technologies commonly used,



                                - 122 -
including to create records.43   See, e.g., Kyllo, 533 U.S. at 34.

Video cameras have been routinely used by law enforcement and the

public for decades.   Moreover, the concurrence repeatedly insists

that digital records are more perfect, an argument that is legally

irrelevant and factually untrue.   Even eight months of continuous

footage is not a comprehensive record of movements in the curtilage

of the home.   The camera is limited to what can be viewed from the

lens in its fixed position.   In this case, the camera's view was

sometimes obscured by foliage, and it only captured a partial view

of the front of the house, which did not include the front door.

In many cases a neighbor, or the concurrence's "casual observer




     43   The concurrence relies on Kyllo to argue that a video
camera enhances law enforcement's perception beyond what the
Fourth Amendment allows. Concur. Op. at 85. Our colleagues once
again misread Kyllo.    The Court there was focused on "sense-
enhancing technology," noting that "the lawfulness of warrantless
visual surveillance of a home has . . . been preserved." 533 U.S.
at 32, 34. There is no argument in this case that the pole camera
could see anything the human eye could not, unlike the thermal
imaging device that the Court considered in Kyllo, which captured
infrared radiation invisible to the human eye.     Our concurring
colleagues argue that because a camera creates a record that they
contend is more easily searchable and more infallible than human
memory, or notes taken by an officer on a stakeout, that it is an
impermissible enhancement of human perception.           This is
unsupportable, for human memory and recordkeeping ability are not
senses; devices like tape recorders, cameras, and video cameras,
which record only what the human senses can detect, are not the
"sense-enhancing technolog[ies]" that were the Court's concern in
Kyllo. Further, in Kyllo the court referred only to technologies
"not in general public use," id. at 40, which video cameras
indisputably are.

                              - 123 -
who is merely passing by," would have a more complete view of the

entirety of the house's curtilage.

              As a final note, the concurrence is understandably

concerned about advances in technology and their implications for

the future.    Concur. Op. at 99.   But the advances in video camera

technology since our ruling in Bucci, or the Supreme Court's ruling

in Carpenter, do not justify the concurrence's position.        Law

enforcement has long had the capacity to access pole camera video

remotely, see Gonzalez De Arias, 510 F. Supp. 2d at 971, and to

use pole cameras to conduct surveillance over time, see Gonzalez,

Inc., 412 F.3d at 1106 (noting use of pole cameras to conduct

"about 25,000 hours" of video surveillance). That those capacities

are sharpening does not mean that the pole cameras of today

represent a different technology than the pole cameras around the

time of the Carpenter decision when the Supreme Court specifically

exempted "conventional surveillance techniques and tools."    138 S.

Ct. at 2220.     The incremental improvements over the years from

pole cameras to better pole cameras are nothing like the rapid

transformation of cellphones to location-tracking devices which

are "indispensable to participation in modern society" for people

to carry around everywhere they go.      Id.

                                III.

          The concurrence's reasoning would have many negative

consequences.    It would radically alter the surveillance tools

                               - 124 -
available   to    police.    It    would    needlessly    complicate    Fourth

Amendment doctrine and would open accepted policing tools and

techniques to challenge.          It would place law enforcement at a

disadvantage to the rest of the population.               It is not hard to

believe that if law enforcement is so hampered, neighbors would be

encouraged to assume the burdens of policing to keep their own

neighborhoods safe.

            The   investigation      in    this    case   was   targeted   and

proportional to the police's needs.                Here, police reasonably

investigating a house that ultimately was determined to be a site

of illegal drug and firearm transactions over a long period of

time   utilized   a   conventional    tool    of   surveillance    to   gather

evidence.   Under the concurrence's rule, police would no longer be

allowed to use their own judgment for how to investigate crimes

occurring in the public view.         This is in spite of the fact that

this circuit has long recognized the difficulty of investigating

drug conspiracies and has noted that "[b]ecause drug trafficking

is inherently difficult to detect and presents formidable problems

in   pinning   down   the   participants     and    defining    their   roles,

investigative personnel must be accorded some latitude in choosing

their approaches."      United States v. Santana-Dones, 920 F.3d 70,

76 (1st Cir. 2019) (alteration in original) (quoting United States

v. David, 940 F.2d 722, 728 (1st Cir. 1991)).



                                   - 125 -
            It     is    unfortunate    that,     under      the     concurrence's

reasoning, law enforcement would be deprived of the use of an

ordinary law enforcement tool -- pole camera video -- at a time

when video cameras are becoming more common and more used. Indeed,

there are now often demands that officers wear video cameras on

their persons as they perform their duties.                See M.D. Fan, Justice

Visualized: Courts and the Body Camera Revolution, 50 U.C. Davis

L.   Rev.   897,   901    (2017)   (noting     that   "a    police    body   camera

revolution is fast unfolding").          The cellphones that the Court in

Carpenter called "almost a 'feature of human anatomy'" generally

have video cameras built in.         138 S. Ct. at 2218 (quoting Riley v.

California, 573 U.S. 373, 385 (2014)).                 People are frequently

filmed in public, with or without their consent, and these videos

can be posted online and viewed thousands of times.                  A basic model

of one brand of doorbell security camera can be purchased for just

$51.99.          Video    Doorbell     Wired,     Ring,      https://ring.com/

products/video-doorbell-wired          (last     visited      May     26,    2022).

Millions of people have already equipped their front doors with

cameras.    See J. Herrman, Who's Watching Your Porch?, N.Y. Times

(Jan. 19, 2020),         https://www.nytimes.com/2020/01/19/style/ring-

video-doorbell-home-security.html.              The CSLI data at issue in

Carpenter is not available to the average person; digital video

cameras, both large and undetectably small, certainly are.                    It is

counterproductive that, as more and more people are placing cameras

                                     - 126 -
on their houses and businesses, and even filming unpleasant or

violent       interpersonal        interactions       on    their    cellphones,         the

concurrence       would     make     pole     cameras      less   available       to     law

enforcement.

               An appellate court must faithfully apply the law as set

out by the Supreme Court.            The concurrence violates that rule.                 The

concurrence       also      assumes    the        policymaking      role    of    elected

officials.        It   is    the     role    of    legislatures,      which      are    more

flexible,      adaptable,      and    responsive       than   courts,       to   regulate

swiftly evolving technologies, as many already have.                          See, e.g.,

A. Jarmanning, Boston Bans Use of Facial Recognition Technology.

It's    the    2nd-Largest      City    To     Do    So,   WBUR     (June   24,    2020),

https://www.wbur.org/news/2020/06/23/boston-facial-recognition-

ban.

                                             IV.

               Bucci is scarcely over a decade old, and the concurrence

would     have    this       circuit        come    out    the      opposite      way    on

indistinguishable facts, despite the fact that Carpenter certainly

does not require this outcome.               Stare decisis ("to stand by things

decided") "requires us, absent special circumstances, to treat

like cases alike."           June Med. Servs. L.L.C. v. Russo, 140 S. Ct.

2103, 2134 (2020) (Roberts, C.J., concurring in the judgment).                            It

is "an established rule to abide by former precedents, where the

same points come again in litigation; as well to keep the scale of

                                        - 127 -
justice even and steady, and not liable to waver with every new

judge's opinion."      Id. (quoting 1 W. Blackstone, Commentaries on

the Laws of England 69 (1765)).        This is to ensure that "decisions

reflect the 'evenhanded' and 'consistent development of legal

principles,' not just shifts in the [c]ourt's personnel."              Collins

v. Yellen, 141 S. Ct. 1761, 1801 (2021) (Kagan, J., concurring in

part and concurring in the judgment) (quoting Payne v. Tennessee,

501 U.S. 808, 827 (1991)).       It is true that the court sitting en

banc may depart from principles of stare decisis.               See Arecibo

Cmty. Health Care, Inc. v. Comm. of P.R., 270 F.3d 17, 23 (1st

Cir. 2001).    But the concurrence's reasoning unnecessarily injects

instability into our circuit's law. The concurrence is challenging

and   undermining      the   Supreme    Court   cases     on   which    Bucci

rested.   Those cases, as described before, are sound.             Only the

Supreme Court can overrule those cases.

          We are not the only federal court to confront whether

Carpenter changed the constitutionality of pole cameras. The Sixth

Circuit concluded that it did not.       See United States v. May-Shaw,

955 F.3d 563, 567 (6th Cir. 2020) (holding that the argument that

"long-term video surveillance of a home's curtilage is problematic

under the Fourth Amendment" "is foreclosed by this circuit's case

law, which has consistently held that this type of warrantless

surveillance    does   not   violate    the   Fourth    Amendment"),    cert.

denied, 141 S. Ct. 2763 (2021); see also Hay, 2022 WL 1421562, at

                                 - 128 -
*3, *7 (finding that "pole camera surveillance . . . does not

present the same privacy concerns that animated the majority in

Carpenter    and    the   concurrences          in    Jones,"    and     rejecting   the

argument     that    Carpenter        overruled        Tenth     Circuit      precedent

permitting    warrantless       pole      cameras).          The    Seventh     Circuit

considered as a matter of first impression whether Carpenter

rendered the use of three pole cameras capturing a total of

eighteen months of footage a search and found that it did not.

See Tuggle, 4 F.4th at 511 ("[T]he government's use of a technology

in public use, while occupying a place it was lawfully entitled to

be, to observe plainly visible happenings, did not run afoul of

the Fourth Amendment.").            We should follow our sister circuits'

lead.      Carpenter      plainly     does      not    require     the    concurrence's

reasoning     and    provides       no     basis      for    ignoring      established

principles of stare decisis.

            It is clear in this case that the defendants did not

have a subjective expectation of privacy, nor would it have been

objectively    reasonable       for      them    to.        If   new     constitutional

durational limits are to be set on the use of long-used, widely-

available technology that detects only what is plainly in the

public view, it is for the Supreme Court to set those limits.

                                           V.

            We concur in the reversal of the district court's grant

of the motions to suppress.

                                         - 129 -